                Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 1 of 116




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DIVISION OF MICHIGAN
                                      SOUTHERN DIVISION

 InRe:
                                                         Case No. 17-00047
 ROBIN KRUTEL,                                           Chapter 7
                                                         HON. JAMES W. BOYD
                  Defendant.
 ~~~~~~~------~/
 KELLEY R. BROWN
                                                         Adversary Proceeding No: 17-80052
                  Plaintiff,
 v.

 ROBIN FRO MILLE, fi'kla ROBIN KRUTEL

                 Defendant.
 ~~~~--~~~----~/
 Nicholas S. Laue (P79260)                               Michelle K. Bums (P77876)
 KELLER & ALMAS SIAN, PLC                                MICHAEL M. MALINOWSKI PLC
 Attorneys for Plaintiff                                 Attorneys for the Defendant and Defendant
 230 E. Fulton Street                                    740 Alger Street SE
 Grand Rapids, MI 49503                                  Grand Rapids, Michigan 49507
 (616) 364-2100                                          (616) 475-4994


                               PLAINTIFF'S LEGAL MEMORANDUM

           Plaintiff, Kelley R. Brown ("Plaintiff"), by and through his attorneys, Keller & Almassian,

PLC, pursuant to this Court's Final Pretrial Order and Trial Notice and for his Legal Memorandum

states as follows:

      I.      INTRODUCTION

           Plaintiff respectfully requests that this Court find the debt owed to Plaintiff by Defendant,

Robin Fromille ("Defendant"), to be non-dischargeable pursuant to 11 U.S.c. § 523(a)(2)(A) and

523(a)(4). At trial, Plaintiff will show by a preponderance of the evidence that (1) the Defendant

obtained money, property, or services through a material misrepresentation or false pretense when

she represented that Plaintiff would be placed on the title to the Home; (2) the Defendant intended


                                                     1
              Case:17-80052-jwb        Doc #:77 Filed: 07/23/19          Page 2 of 116




to deceive Plaintiff as it admittedly was never her intention to add Plaintiff to the title of the Home;

(3) Plaintiff justifiably relied on the false representations; and (4) Plaintiffs reliance on the

representation was the result of his loss. Accordingly, Plaintiff respectfully requests that this Court

fmd at trial that (I) Plaintiff has carried his burden as to each element of his 523(a)(2)(A) claim;

and (2) award him a non-dischargeable judgment against the Defendant in the amount of

$51,896.19.

        Plaintiff also respectfully requests that this Court find the debt owed to Plaintiff be non-

dischargeable pursuant to 11 U.S.c. § 523(a)(4). At trial, Plaintiff will show by a preponderance

of evidence that (I) the parties had a pre-existing fiduciary relationship pursuant to a joint venture

agreement; (2) Defendant breached her fiduciary duty to Plaintiff; and (3) Plaintiff suffered a loss

in the amount of $75,000.00 as a result of Defendant breaching her fiduciary duty. Accordingly,

Plaintiff respectfully requests that this Court find that (1) Plaintiff has carried his burden as to each

element of his 523(a)(4) claim; and (2) award him ajudgment against the Defendant in the amount

of$51,896.19.

        Further, Plaintiff requests that this Court find that Defendant committed larceny when she

stole Plaintiff's personal property, including his Jenn Aire Oven Stove, when she barred Plaintiff

from retrieving the personal property before the Home was sold. Defendant took Plaintiff's

property without his consent and converted it to her own use. In total, Defendant stole $2,500.00

in personal property from Defendant. Accordingly, Plaintiff respectfully requests that this Court

fmd that (I) Plaintiff has carried his burden as to each element of his 523(a)(4) claim as it pertains

to the personal property; and (2) award him a judgment against the Defendant in the amount of

$2,500.00.




                                                   2
              Case:17-80052-jwb       Doc #:77 Filed: 07/23/19        Page 3 of 116




   II.      FACTS

         Plaintiff and Defendant met at a Halloween part in the fall of 2010. At the time, Plaintiff

was single and owned a home in Grand Rapids, Michigan. Plaintiff had one minor child who

resided with him. At the same time, Defendant was married, but she was going through a divorce.

Defendant had two minor children that lived with her. (Exhibit 1 - Complaint, ~~ 7-12).

         Within two weeks of meeting each other, Plaintiff and Defendant started a romantic

relationship, at which time Plaintiff and Defendant, along with their kids, moved into Defendant's

home. Defendant's home was not a permanent home for the couple because the home was to be

sold in a short amount of time pursuant to the Defendant's judgment of divorce. (Exhibit 1 -

Complaint, ~~ 14-16).

         As a result of Defendant's home being sold, Defendant decided jointly with Plaintiff that

the two of them should purchase a house together. Plaintiff and Defendant started looking for a

new residence that would accommodate their two families. (Exhibit 1 - Complaint,        ~~   17-22).

Defendant represented that Plaintiff would be a joint owner of the home. (Exhibit 1 - Complaint,

~~23)


         In late 2011, Plaintiff and Defendant began house shopping for purpose of selecting a

property. They utilized the broker services of Larry and Marilyn Menetti (collectively referred to

as the "Menettis") in connection with the house search. The Menettis frequently addressed emails

to "Kelley and Robin" during the course of the house searching and approval process. (See Exhibit

2 - Communications between Mennettis). In fact, Plaintiff frequently emailed the Menettis to

set up times to view houses or vacant lots.

         In the spring of 2012, Plaintiff and Defendant selected a vacant lot in the Stone Crest

Development in Rockford, Michigan, and made a mutual decision to build a home at the site (the



                                                 3
             Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 4 of 116




"Home"). In connection therewith, Plaintiff initiated contact with Ada Mortgage and began the

process of supplying financial information requested of the broker, Mr. Greg Salisbury, for both

himself and Defendant in anticipation of their joint ownership and mortgage. Even the

communications with Greg Salisbury referenced "Kelley and Robin." Frequently, Defendant was

copied in on the emails. (Exhibit 3 - Communicatious with Salisbury).

       While the closing of the property was underway, Plaintiff and Defendant made arrangements

with the builder, Kurt Hamersma, constructing the Home to permit Plaintiff to participate in the

construction in order to make certain additional improvements. These improvements included the

installation of finished Brazilian teak hardwood flooring (approximately 950 sq/ft) , CAT5 and COAX

wiring throughout the entire home and modifications for a wall mounted television and surround sound

speakers (the "Pre-Closing Installations"). Defendant was actively engaged in making arrangements

with the builder for Plaintiff's contributions. Communications relative to the PlaintiIDDefendant

arrangements with the builder are attached hereto at Exhibit 4 - Commuuicatious with Kurt

Hamersma. Additionally, Plaintiff directly participated in certain selections for the Home, including

the color of the siding. (See Exhibit 5 - Communications with Home Owuers Association.) The

Pre-Closing Installations were made at Plaintiff's expense and installed prior to the closing in

anticipation of his ownership. (See Exhibit 6 - Plaintiffs Deposition Transcript, pp 48-52).

       In connection with their acquisition of the Home, the real estate agent involved in the

transaction, Ms. Menetti, recommended to both Plaintiff and Defendant that they consider seeking

an MCC Certificate for I st time home buyers. (See Exhibit 2 - Communications between

Mennettis). In connection therewith, the loan processing was transferred to a new lender

recommended by Ms. Menetti, and Plaintiff continued to interface with the new lender in supplying

the couple's financial information. (Exhibit 7 - Scott DeWolf Communications). Unbeknownst

to Plaintiff, Defendant and Ms. Menetti were working behind the scenes with the new lender to


                                                 4
             Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 5 of 116




arrange for the MCC Certificate. Because Plaintiff was not a first -time home buyer, he did not

qualify for the MCC Certificate. Accordingly, Defendant, without informing Plaintiff, set up the

loan to exclude his name from the final loan documentation. (See Exhibit 6 - Plaintiffs Deposition

Transcript, pp 45-47).

       When Plaintiff arrived at the closing, he was surprised to learn that he had been excluded

from the loan and ownership documentation. It was then explained to him that it was necessary to

exclude him so that the MCC Certificate for first-time home buyers could be issued to Defendant.

The Chicago Title agents present at the closing represented that Defendant could be added to the

title six (6) months later, and Defendant acknowledged that it was her plan to add Plaintiff to the

title. (See Exhibit 6 - Plaintiffs Deposition Transcript, pp 45-47).

       In reliance upon Defendant's representation and in connection with Defendant and

Plaintiff's move into the Home, which was in August of2012, Plaintiff interfaced with the Home

Owner's Association ("Association") and paid all Association dues (Exbibit 8 - Association

Dues), had homeowners insurance (USAA) placed in his name, and solely paid for the installation

of gutters, one half of the irrigation expense, and provided a Jenn-Aire Oven for the Home, among

other personal property (the "Post-Closing Installations"). (See Exhibit 9). In continuing reliance

upon Defendant's representation, Plaintiff paid one-half of the mortgage and related carrying costs

for the Home (an additional $12,000 over 18 months).

       On social media, Defendant and Plaintiff held themselves out as co-owners of the Home.

For example, when Defendant hosted a housewarming party on Facebook, it was entitled "Robin

and Kelley's Housewarming Party." (Exhibit 10 - Facebook Post). Within the posting, it states,

"Your [sic] are invited to celebrate Robin & Kelley's new home!" (Exhibit 10 - Facebook Post).

Friends and family responding to the invite made comments consistent with the representation that



                                                 5
             Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 6 of 116




Plaintiff was a co-owner. (See Exhibit 10, "Robin and Kelley, so happy you are finally in your

new home .... wishing you all the best together in your new home.").

       After eighteen (18) months ofliving in the Home, Defendant abruptly barred Plaintiff from

the Home and refused him reentry for purposes of recovering certain personal property within the

Home, including but not limited to, Plaintiff's Jenn-Air Oven, Kegerator, Desk, Keurig Coffee

Maker, Rug, Trampoline, Stove, and Gateway Computer located within the Home. Further,

Defendant failed and refused to add Plaintiff s name to the title and mortgage of the Home and

subsequently sold the Home to a new owner at a gain of $58,241.44. (Exhibit 11 - Seller's

Settlement Statement). At the time of sale, the Home featured the improvements - Brazilian teak

hardwood floors, gutters, underground sprinkling and landscaping, CAT5 and COAX wiring,

Jenn-Aire Oven - all installed at Plaintiff's sole expense. In the listing for the Home (once again,

handled by Ms. Menetti), the wood floors are held out as a prominent selling feature. (Exhibit 12

- Zillow Listing).

       After Plaintiff was denied re-entry and did not receive his share of the profits from the

subsequent Home sale, Plaintiff filed suit in the Kent County Circuit Court. In the suit, Defendant

fmally admitted her true intent all along: "[i]t was never my plan for Mr. Brown to be added to my

home at any time." (Exhibit 13 - Answer to Plaintiff's Complaint and Letter). This statement

is completely at odds with all of the representations, implied or expressed, during the search for

the Home; the purchasing of the vacant lot, building the Home, making direct Home

improvements, closing on the home, advertising the house warming party on social media, and the

payments of the mortgage, home owners insurance, and Association dues. As a result of the

representations, Plaintiff was damaged as follows:




                                                 6
                Case:17-80052-jwb      Doc #:77 Filed: 07/23/19          Page 7 of 116




 Seamless Gutters Installation                                                               $230.00
 Wright Stump Grinding and Tree Removal                                                      $250.00
 Half of the Underground Sprinklers                                                        $1,530.11
 Grass Seed                                                                                  $165.36
 Lawn                                                                                        $300.00
 Wood Flooring                                                                             $5,800.00
 Mortgage Payments                                                                        $12,000.00
 Half of Money from Subsequent Sale                                                       $29,120.72
 Stolen Jenn Aire Oven and Computer                                                        $2,500.00
 TOTAL                                                                                    $51,896.19


A copy of the invoices and sales documents are attached as Exhibit 14. Exhibit 14 does not include

the amount of attorney fees to date. Before the Kent County Circuit Court reached a judgment, the

Defendant filed for bankruptcy. This adversary proceeding was subsequently filed to determine

that the debt owed to Plaintiff is non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A) and

(a)(4).


    ill.      LAW AND ANALYSIS

              a. 11 U.S.C. § S23(a)(2)(A)

           In order to except a debt from discharge under § 523(a)(2)(A), Plaintiff must prove the

following elements by a preponderance of the evidence: (1) the Defendant obtained money,

property, or services through a material misrepresentation that, at the time, the Defendant knew

was false or made with gross recklessness as to its truth; (2) the Defendant intended to deceive

the creditor; (3) Plaintiff justifiably relied on the false representation; and (4) its reliance was the

proximate cause ofloss. Rembert v. AT&T Universal Card Servs .. (In re Rembert), 141 F.3d 277,

280-81 (6th Cir., 1998), citing Longo v. McLaren (In re McLaren), 3 F.3d 958, 961 (6th Cir. 1993).

In order to except a debt from discharge, a creditor must prove each of these elements by a

preponderance of the evidence. See Grogan v. Garner, 498 U.S. 279, 291, 1121. Ed. 2d 755, 111



                                                   7
             Case:17-80052-jwb         Doc #:77 Filed: 07/23/19         Page 8 of 116




S. Ct. 654 (1991). Further, exceptions to discharge are to be strictly construed against the plaintiff.

See Manufacturer's Hanover Trust v. Ward (In re Ward), 857 F.2d 1082, 1083 (6th Cir. 1988).

        Plaintiff must prove that the Defendant engaged in conduct that was somewhat

"blameworthy," and her fraudulent intent may be "inferred as a matter of fact" based on the totality

of the circumstances. Haney v. Copeland (In re Copeland), 291 B.R. 740, 760 (Bankr. E.D. Tenn.,

2003). Material misrepresentations, omissions (i.e. false pretense), and actual fraud all fall within

the scope of § 523(a)(2)(A). Id. at 759; see also Mellon Bank, NA. v. Vitanovich (In re Vitanovich),

259 B.R. 873, 877 (B.A.P. 6th Cir. 2001) ("Actual fraud as used in 11 U.S.C. § 523(a)(2)(A) is

not limited to misrepresentations and misleading omissions."). False pretense involves implied

misrepresentation or conduct intended to create and foster a false impression. Copeland, 291 B.R.

at 760. "False representation", on the other hand, is an express misrepresentation. Id.. While actual

fraud, "consists of any deceit, artifice, trick, or design involving direct and active operation of the

mind, used to circumvent and cheat another--something said, done or omitted with the design of

perpetrating what is known to be a cheat or deception." Id.

                    i. Defendant obtained money, services, and products from Plaintiff by
                       way of fraudulent misrepresentations and false pretense.

       The Defendant, through a series of actions - both expressed and implied, created a false

impression that Plaintiff was to jointly own the Home With Defendant. A "false pretense" involves

an implied misrepresentation or conduct intended to create or foster a false impression. A false

pretense has been defmed to include a "mute charade," where the Defendant's conduct is designed

to convey an impression without oral representation. Tweedie v. Hermoyian (In re Hermoyian),

466 B.R. 348, 377 (Bankr. E.D. Mich., 2012) (citations and quotations omitted). False pretense

has been described as "usually, but not always, the product of multiple events, acts or

representations undertaken by a Defendant which purposely create a contrived and misleading


                                                  8
               Case:17-80052-jwb      Doc #:77 Filed: 07/23/19         Page 9 of 116




understanding of a transaction ...." Id. A Defendant's silence may also "create a false impression

which would be actionable under § 523(a)(2)(A) .... " Id.

          In this case, Defendant, through a series of implied and expressed misrepresentations,

represented to Plaintiff that he would be a co-owner of the Home. In fact, early in the

buying/searching for a home process, Defendant represented to Plaintiff that "I want to be with

you and share everything together as a family." (Exhibit 15 - Email to Kelley). However, it was

never Defendant's intent to add Plaintiff to the title of the Home. Defendant has unequivocally

admitted that "[i]t was never [her] plan for Mr. Brown to be added to [her] home at any time."

(Exhibit 13 - Answer to Plaintiff's Complaint and Letter). The fraud was complete when she

represented to Plaintiff that he was to be an owner of the Home. Defendant's actions leading from

the purchase of the vacant lot to the building of the residential home and beyond create the

representation that Plaintiff was to be a co-owner of the Home. Because of these representations,

Plaintiff provided a considerable amount of funds for the building and maintaining of the Home

and he provided property to be used within the Home. Plaintiff justifiably relied upon Defendants

representations, and he has suffered a loss in the amount of $51 ,896.19 as a result. (See discussion

supra).

          Here, Plaintiff and Defendant's relationship started in 2010. Defendant and Plaintiff

decided together in late 2010 to start searching for a new home after Defendant's divorce became

final. Both engaged the Menettis and both submitted documentation for a mortgage. (See Exhibit

2 - Communications between Mennettis; and Exhibit 3 - Communications with Salisbury).

After it was jointly decided to build a new home, Plaintiff and Defendant interfaced with the

builder, Kurt Hamersma, to build the Home. (Exhibit 4 - Communications with Kurt Hamersma).




                                                 9
             Case:17-80052-jwb         Doc #:77 Filed: 07/23/19          Page 10 of 116




        After the lot was selected, Plaintiff and Defendant interfaced and interacted with the builder

in deciding certain aspects of the Home. Plaintiff, at his sole expense, paid for the Pre-Closing

Installations, which included installation of finished Brazilian teak hardwood flooring (approximately

950 sq/ft) , CAT5 and COAX wiring throughout the entire home and modifications for a wall mounted

television and surround sound speakers. (See Exhibit 14). Plaintiff made these financial contributions

to the Home because Defendant had represented to him that he would be a co-owner of the Home. At

no time, did Defendant object or otherwise indicate that Plaintiff would not be on the title to the Home

or the mortgage. The Pre-Closing Installations were made at Plaintiff's expense and installed prior to

the closing in anticipation of his ownership.

        Unbeknownst to Plaintiff, Defendant and Ms. Menetti were working behind the scenes with

the new lender to arrange for the MCC Certificate in her name only. Because Plaintiff was not a

first-time home buyer, he did not qualify for the Certificate. Accordingly, Defendant, without

informing Plaintiff, set up the loan to exclude his name from the final loan documentation. At

closing, Plaintiff, for the first time, learned that he was not being added to the title or the mortgage.

Nevertheless, Defendant affirmatively represented to Plaintiff that he would be added to the title

after six months. Consistent with that representation and the representations that led up to closing,

Plaintiff moved into the Home with Defendant. (See Exhibit 6 - Plaintiffs DepOSition Transcript,

pp 45-47).

       After movmg into the Home and consistent with the Defendant's representations,

Defendant paid half of the mortgage, home owner's insurance, and Association dues. Defendant

also made additional improvements and additions to the property, which included gutters,

irrigation, and a contributed a Jenn Air Oven, among other personal property. Plaintiff provided

these additional improvements at his sole expense and with the understanding that he would be

added to the Home. (See Exhibit 8, 914).

                                                   10
            Case:17-80052-jwb         Doc #:77 Filed: 07/23/19         Page 11 of 116




        After 18 months of living in the Home together, Defendant decided the relationship was

over. She subsequently barred Defendant from entering the home and/or retrieving his belongings.

Thereafter, the Defendant sold the home at a gain of$58,241.44. The Home included the Brazillian

Teak floors, gutters, and irrigation. The Home was also sold with Defendant's Jenn Aire Oven.

Despite the Defendant's representations, Plaintiff was never added to the title and Plaintiff did not

share in the profit generated from the Home. Further, Plaintiff was not reimbursed for the

installation of the Brazillian Teak floors, gutters or irrigation. Plaintiff also did not receive

compensation for the Jenn Aire Oven or other personal property that he contributed to the Home.

       In sum, Defendant, through a series of acts, represented that Plaintiff would be a co-owner

of the Home. The Defendant knew these representations were false as "[i]t was never [her] plan

for Mr. Brown to be added to [her] home at any time." (Exhibit 13 - Answer to Plaintiff's

Complaint and Letter). The Defendant intended to deceive Plaintiff, and she was successful at

doing so. The Plaintiff justifiably relied upon Defendant's misrepresentations. This is

demonstrated by Defendant making the Pre-Closing and Post-Closing Installations, paying half

the mortgage, home owner's insurance, and paying the Association dues. Plaintiff was damaged

as a result of the misrepresentations. Plaintiff lost out on funds invested in the Pre-Closing and

Post-Closing Installations; the appreciation of the Home at the time of sale; and he lost the use and

enjoyment of his Jenn Aire Oven and personal property. As a result of the misrepresentations,

Plaintiff has been damaged in the amount of $51,896.19. Accordingly, Plaintiff respectfully

requests that this Court find at trial that (1) Plaintiff has carried his burden as to each element of

his 523(a)(2)(A) claim; and (2) award him a judgment against the Defendant in the amount of

$51,896.19 plus any further relief that this Court deem just under the circumstances.

           b. 11 U.S.c. § S23(a)(4)



                                                 11
              Case:17-80052-jwb          Doc #:77 Filed: 07/23/19          Page 12 of 116




        11 U.S.C. § 523(a)(4) prohibits discharge of a debt "for fraud or defalcation while acting

in a fiduciary capacity." The required elements of proof under § 523(a)(4) are "(1) a pre-existing

fiduciary relationship; (2) breach of that fiduciary relationship; and (3) a resulting loss." Bd of

Trustees v. Bucci (In re Bucci), 493 F.3d 635, 639 (6th Cir., 2007). The Sixth Circuit "construes

the term 'fiduciary capacity' found in the defalcation provision of § 523(a)(4) more narrowly than

the term is used in other circumstances." Id. The defalcation provision applies only to express or

technical trusts. Id.

                        i. Defendant Breached Her Fiduciary Duty To Plaintiff Under The Joint
                           Venture Agreement When She Subsequently Sold The Home For A
                           Profit But Did Not Share The Profits With Plaintiff Or Reimburse Him
                           For His Contribntions to the Home.

        Defendant breached the joint venture agreement, which gives rise to a non-dischargeable

debt under 11 U.S.C. § 523(a)(4). To establish the existence of an express or technical trust for

purposes of 11 U.S.C. § 523(a)(4), a creditor must demonstrate: "(1) an intent to create a trust; (2)

a trustee; (3) a trust res; and (4) a definite beneficiary." Id. In the Sixth Circuit, a statute may create

the trust, if that statute defmes the trust res, imposes duties on the trustee, and those duties exist

prior to any act of wrongdoing. Id. at 640. A joint venture under Michigan law imposes a fiduciary

duty upon the members of the joint venture. Schmude Oil Co v. Omar Operating Co, 184 Mich.

App. 574, 583; 458 N.W.2d 659 (1990) ("Joint venturers owe a fiduciary duty to each other."). To

establish a joint venture under Michigan law, Plaintiff must show: (a) an agreement indicating an

intention to undertake a joint venture; (b) ajoint undertaking of; (c) a single project for profit; (d)

a sharing of profits as well as losses; (e) contribution of skills or properties by the parties; and (f)

co=unity interest and control over the subject matter of the enterprise." In re Kraus, 37 B.R.

126, 129 (Bankr. E.D. Mich., 1984). Miller v Livingston (In re Livingston), 28 F. Supp. 2d 623,




                                                    12
             Case:17-80052-jwb         Doc #:77 Filed: 07/23/19        Page 13 of 116




624 (D. Colo., 1998) (finding a 523(a)(4) non-dischargeable debt can be supported by a joint

venture based on an oral agreement).

       In this case, Plaintiff and Defendant entered into a joint venture to purchase and build a

Home. As discussed supra, the parties invested substantial funds in the Home. In late 2011,

Plaintiff and Defendant decided to pool their resources to purchase vacant land. Defendant

provided the down payment for the vacant land, and Plaintiff supplied certain monies and labor to

assist in the construction of the Home, referred herein as the Pre-Closing and Post-Closing

Installations. (Exhibit 6 - Plaintiffs Deposition Transcript, pp 48-52).

       After the Home was constructed, Plaintiff continued with the joint venture by supplying

monies for the gutters, irrigation, and contributed personal property. Plaintiff further supplied

money for half of the mortgage, home owners insurance, and Association dues. (Exhibit 8 -

Association Dues; and Exhibit 9). Both parties worked together to fmd, construct, and build the

Home for their respective families and relationship.

       As members of a joint venture, the parties each owed a fiduciary duty to each other. See

Schmude Oil Co, 184 Mich App at 583. Defendant breached her fiduciary duties to Plaintiff when

she abruptly barred Plaintiff from access to the Home and subsequently sold the home for a profit,

but failed to split the proceeds with Defendant. This was a direct violation and a breach of

Defendant's fiduciary duties under the joint venture.

       In sum, the joint venture supports the fiduciary relationship under 523(a)(4). The parties

owed each other a fiduciary duty with respect to the joint venture - i.e. the investment in the Home.

The Defendant breached that fiduciary duty when she intentionally barred Plaintiff from entering

the Home to retrieve his personal property. She further breached the fiduciary duty when she sold

the Home and failed to account to Plaintiff for the profit. Plaintiff suffered a loss as a result of



                                                 13
             Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 14 of 116




Defendant not accounting for the profits or compensating Plaintiff for his contributions in the

amount of$51 ,896.19. (See discussion supra). Because Defendant breached her duties to Plaintiff,

Plaintiff respectively requests that this Court enter ajudgment finding the debt owed to Plaintiff is

non-dischargeable pursuant to Section 523(a)(4). Accordingly, Plaintiff respectfully requests that

this Court find that (1) Plaintiff has carried his burden as to each element of his II U.S.C. §

523(a)(4) claim; and (2) award him ajudgment against the Defendant in the amount of$51,896.19

plus any further relief that this Court deem just under the circumstances.

           c. The Defendant stole Plaintiff's personal property when she refused to return
              the personal property to Plaintiff and barred him from re-entry of the Home
              to retrieve it.

       Even if a fiduciary relationship has not been shown, as noted above, a debt can still be non-

dischargeable under § 523(a)(4) if it is a debt for embezzlement or larceny. Morganroth &

Morganroth, PLLC v Stollman (In re Stollman), 404 BR 244, 271 (Bankr ED Mich, 2009), citing

Williams v. Noblit, (In re Noblit), 327 B.R. 307, 311 (Bankr. E.D. Mich. 2005) (explaining that

fiduciary capacity is not an element of embezzlement or larceny under § 523(a)(4)). "[L]arceny

can be defined as the actual or constructive taking away of property of another without the consent

and against the will of the owner or possessor with the intent to convert the property to the use of

someone other than the owner." Rowe Oil, Inc. v. McCoy (Inre McCoy), 189 B.R. 129, 135 (Bankr.

N.D. Ohio 1995) (citation omitted). Larceny for purposes of § 523(a)(4) requires proof that the

debtor wrongfully and with fraudulent intent took property from its rightful owner. Great Am. Ins.

Co. v. O'Brien (In re O'Brien), 154 B.R. 480, 483 (Bankr. W.D. Tenn. 1993).

       As discussed supra, Plaintiff provided a Jenn Aire Oven, among other personal property,

for the Home. The Oven and personal property was provided to the Home on the premises that

Plaintiff would jointly own the Home with Defendant. Plaintiff was subsequently barred from



                                                 14
              Case:17-80052-jwb        Doc #:77 Filed: 07/23/19         Page 15 of 116




entering the Home and retrieving the personal property. On May 2, 2014, Plaintiff texted

Defendant and stated:

         Plaintiff:     I am getting all of my possessions ... you kicked me out.
         Defendant:     You bought [the stove] for the house. You do not have any where to put it.
         Plaintiff:     It is mine and I want all my stuff.
         Defendant      You didn't pay $2,000.00 for that! ! You do not care about us at all ... all
                        you care about is money
         Plaintiff:     That's a $2,000.00 Stove I'm not giving my stuff away.
         Defendant:     Wow... you would really do that!!?? So, I cannot make food for the kids!!.
                        [Exhibit 16 - Text Messages and Communications.]


         Thereafter, Defendant sold the Home with the Jenn Aire Oven still installed. By selling the

Home, Defendant took the Jenn Aire Oven with the intent to convert the property to her own use.

She profited from the Jenn Aire Oven as the oven was sold with the Home. Defendant committed

larceny when she refused to return the Jenn Aire Oven to Plaintiff and subsequently sold the oven

with the Home. In addition to the oven, Defendant also stole the following personal property

Kegerator, Desk, Keurig Coffee Maker, Rug, Trampoline, Stove, and Gateway Computer. (See

Exhibit 16). Plaintiff has never received or been compensated for these items. In total, Defendant

stole approximately $2,5000 in personal property from Plaintiff. Accordingly, Plaintiff

respectfully requests that this Court find a non-dischargeable debt in the amount of $2,500.00

under 11 U.S.C. § 524(a)(4) and any further relief that this Court deems necessary under the

circumstances.

   IV.      CONCLUSION

         For the aforementioned reasons, Plaintiff respectfully requests that this Court find the debt

owed to him by Defendantto be non-dischargeable pursuantto 11 U.S.C. § 523(a)(2)(A) and (a)(4)

and award him a judgment in the amount of $51 ,896.19 and such further relief as this Court deems

necessary under the circumstances.



                                                  15
                            Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 16 of 116




                                                                   Respectfully submitted,

               July 23,2019                                        /s/ Nicholas S. Laue
                                                                   Nicholas S. Laue (P79260)
                                                                   KELLER & ALMAS SIAN, PLC
                                                                   Attorneys for Plaintiff
                                                                   230 E. Fulton Street
                                                                   Grand Rapids, MI 49503
                                                                   (616) 364-2100




                                                        16



_   ....•... _ - . - - •... _ - - - - -
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 17 of 116




                    Exhibit 1
              Case:17-80052-jwb        Doc #:77 Filed: 07/23/19          Page 18 of 116
                Case:17-80052-jwb       Doc #:60       Filed: 08/31118   Page 1 of 23




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DIVISION OF MICHIGAN
                                    SOUTHERN DIVISION


In Re:                                                   Case No. 17-00047

ROBIN L KRUTEL,                                          Chapter 7

         Debtor.                                         HON. JAMES W. BOYD

________________~I

KELLEY R BROWN                                           Adversary Proceeding No: 17-80052

         Plaintiff,
V

ROBIN FROMILLE, flk/a
ROBIN L KRUTEL,
also flk/a ROBIN THOMAS-KRUTEL

         Defendant.
------------------~I
                                SECOND AMENDED COMPLAINT

         The Plaintiff, Kelley R Brown, by and through his attorney Martin L Rogalski of Martin L

Rogalski, P.C., complains against the Defendant, Robin Fromille, f/kla Robin L Krutel, also flk/a

Robin Thomas-Krutel, as follows:

                                    GENERAL ALLEGATIONS

         1. This Court has jurisdiction over this case, an Adversary Proceeding, pursuant to

             28 U.S.C. §1334, 28 U.S.C. §157 and Local Rule 83.2 of the United States District

             Court for the Western District of Michigan.

         2. Venue exists pursuant to 28 U.S.C. §1409.

         3. This Adversary Proceeding constitutes a "core proceeding" as defined in 28 U.S.C.

             §157(b).

         4. On January 5,2017, the Defendant as Debtor, filed a Voluntary Petition for relief

             under Chapter 7 of Title 11 of the United States Bankruptcy Code.


                                                   1
    Case:17-80052-jwb          Doc #:77 Filed: 07/23/19         Page 19 of 116
      Case:17-80052-jwb        Doc #:60       Filed: 08/31118   Page 2 of 23




5. The Plaintiff, Kelley R. Brown, is an individual residing at 3144 Juniper Ct. NE, Grand

   Rapids, MI 49505.

6. The Defendant, Robin Fromille, f/kla Robin L Krutel, also f/kla Robin Thomas-Krutel,

   is an individual residing at 7153 Cuesta Way Drive NE, Rockford, MI 49341.

                                      COUNT I - FRAUD
                                   (11 U.S.C. § 523(a)(2)(A)


7. Plaintiff met Defendant at a Halloween Party in the fall of 2011.

8. At that time, Plaintiff was single and unattached to any woman.

9. Plaintiff owned his own home in Wyoming, Michigan.

10. Plaintiff had one minor child residing with him.

11. At that time, Defendant was married but going through divorce proceedings to end

   her marriage.

12. Defendant was residing in her marital home with her two minor children,

13. Defendant had knowledge that she would not be able to afford to retain the marital

    home as part of the property settlement of her pending divorce.

14. Within two weeks of meeting each other Plaintiff and Defendant became physically

    intimate with each other and started a romantic relationship.

15. Subsequently, Plaintiff and Defendant were residing together, with the children they

   each had, at Defendant's marital home.

16. The Judgment of Divorce between Defendant and her former husband required the

    marital home to be sold within a short time frame.

17. Discussions occurred between Plaintiff and Defendant concerning where Defendant

   was to live, because of Defendant's inability to remain long term at Defendant's

    marital residence.

18. Plaintiff offered to have Defendant live with him at his Wyoming, Michigan residence,

    but Defendant declined the offer for various reasons.

                                          2
    Case:17-80052-jwb         Doc #:77 Filed: 07/23/19         Page 20 of 116
      Case:17-80052-jwb         Doc #:60     Filed: 08/31118   Page 3 of 23




19. One of the various reasons was that Plaintiff had a roommate residing with him in his

   Wyoming, Michigan residence.

20. As the deadline for Defendant to leave her marital residence grew closer, Defendant

   appeared to become fearful as to where she was going to live, because she had no

    designated place to move.

21. It was at this time that the Defendant decided to take advantage of the Plaintiff and

   the intimate relationship which Defendant had created with Plaintiff.

22. Defendant suggested to Plaintiff that the two of them purchase a house together and

    reside in it together.

23. Defendant represented to Plaintiff that is was her intention that the house would be

   jOintly owned by the two of them.

24. Defendant also represented to Plaintiff that it was her intention that they would soon

    marry and would create a blended family in their jOintly owned home.

25. Such representations as to Defendant's intentions to own a hOLise jointly with the

   Plaintiff and that the Defendant would soon marry the Plaintiff were false.

26. Defendant knew the representations of her intentions to Plaintiff were false when she

   made them.

27. Plaintiff relied upon Defendant's representations and acted in accordance with them

   to his detriment.

28. Plaintiff suffered damages due to the loss of money and property expended to obtain

   a house in which both Plaintiff and Defendant and the children would live, as

   described in the Complaint.

29. Plaintiff lost money, as the seventy-two thousand dollar ($72,000.00) profit made

   when house located in Rockford, Michigan (the Stone Crest Home) was soid.

30. Said damages incurred by the Plaintiff were directly and proximately c5used by the

   Plaintiffs reliance upon the misrepresentations of Defendants intent.

                                         3
     Case:17-80052-jwb          Doc #:77 Filed: 07/23/19          Page 21 of 116
      Case:17 -80052-jwb            Doc #:60   Filed: 08/31118   Page 4 of 23




31. In late 2011 the parties began house shopping together for the purpose of selecting

    a property for joint ownership and investment.

32. The parties' utilized the broker services of Larry and Marilyn Menetti in connection

    with their house shopping.

33. Communications between the Menettis were jointly addressed to Mr. Brown and Ms.

    Thomas, relative to the parties' house shopping efforts (Exhibit A).

34. In late 2011 or early 2012 Defendant told Plaintiff that none of the pre-existing

    houses which they looked at were acceptable to her as a residence.

35. In the spring of 2012 Plaintiff and Defendant viewed and selected a vacant lot in

    Stone Crest Development with the address of 9445 Crest Circle Drive NE, Rockford,

    MI 49341, and parties made a mutual decision to build a home at the site (the "Stone

    Crest Home") [Lot No. 17].

36. At the time that Lot No. 17 was selected Defendant made the statement to Plaintiff,

    "Let us build this together."

37. Defendant then entered into a relationship with a realtor to purchase Lot No.17, upon

   which to custom build the house for Defendant.

38. The contract to retain a realtor, formally known as on "Exclusive Buyer Agency

    Contract", dated March 12, 2012, was signed only by Defendant and the realtor.

39. Defendant did not offer Plaintiff an opportunity to sign the contract with the realtor.

40. The realtors used by Defendant were Larry and Marilyn Mennetti.

41. The Defendant had known the Mennettis for many years and had previously used

   their realtor services.

42. Defendant did not disclose to the Plaintiff the existence of the realtor contract.

43. Defendant never disclosed to Plaintiff that the contract to retain a realtor had been

    individually signed.



                                           4
     Case:17-80052-jwb          Doc #:77 Filed: 07/23/19           Page 22 of 116
      Case:17 -80052-jwb        Doc #:60 Filed: 08/31/18          Page 5 of 23




44. In connection with the mutual decision, Plaintiff initiated contact with Ada Mortgage

    and began the process of providing financial information requested of the broker for

    both himself and Defendant.

45. Communications took place relative to the joint mortgage application (Exhibit B).

46. Defendant had knowledge that Plaintiff was pursuing financing for Lot No. 17 and

    financing for the construction of the house.

47. Defendant did not take action of any kind to prevent Plaintiffs pursuit of financing,

    further misleading Plaintiff as to her intentions.

48. Defendant did not have any intention of using any financing which Plaintiff might

    obtain.

49. Plaintiff was present with the Defendant when the houses were reviewed for possible

    purchase.

50. Plaintiff was present with Defendant when Defendant viewed Lot No. 17, which

    Defendant eventually purchased individually on April 18, 2012.

51. Defendant's true intention was to knowingly mislead Plaintiff and utilize his financial

    resources to obtain a house which Plaintiff was to separately finance and purchase.

52. Defendant intended to lead Plaintiff on into thinking that all of the money he would

    expend on the house would be for a house which they both would own together.

53. Defendant was so skillful in hiding her true intentions from Plaintiff that Plaintiff

    believed it was necessary for him to attend the closing at the title company, at which

    Defendant took sole ownership of the real property upon which the newly

    constructed house had been built.

54. While preparations for a closing were made, Plaintiff made arrangements with the

    builder (the home was under construction) and scheduled direct improvements to the

    home that would increase its appraised value including, but not limited to, the

   installation of finished Brazilian teak hardwood fiooring (approximately 950 sq/ft) and

                                           5
     Case:17-80052-jwb          Doc #:77 Filed: 07/23/19            Page 23 of 116
      Case:17-800S2-jwb          Doc #:60      Filed: 08/31118     Page 6 of 23




    CATS and COAX wiring throughout the entire home and modifications for a wall

    mounted television and surround speakers (the "Pre-Closing Installations").

55. The Pre-Closing Installations were made at Plaintiffs sole expense and installed

    prior to the closing in anticipation of his ownership.

56. While the Pre-Closing Installations were underway, the real estate agent involved in

    the transaction recommended to Defendant and Plaintiff that they seek an MCC

    Certificate for first time home buyers, and in connection therewith, the loan

    processing was transferred to a new lender. Plaintiff continued to interface with the

    new lender in supplying the couple's financial information.

5? Unknown to Plaintiff, the Defendant and the realtors, Larry and Marilyn Menetti, were

    working behind the scenes with the new lender to arrange for the MCC Certificate

    solely in the Defendant's name, as well as financing and ownership of the home

    solely in Defendant's name.

58. The Buy-Sell Agreement was signed solely by the Defendant, which was not

    disclosed to Plaintiff.

59. Because Plaintiff was not a first time home buyer, Plaintiff did not qualify for the

    certificate.

60. The Defendant, without informing Plaintiff, set up the mortgage loan to exclude the

    Plaintiffs name from the final loan documentation as well as ownership of the new

   residence.

61. A MCC Certificate provides housing assistance by issuing a federal tax credit to a

   first time home buyer.

62. Qualified home buyers can obtain a credit of 20% of their annual mortgage interest

    paid against their year end tax liability. A tax credit is a dollar for dollar reduction in

   tax liability.



                                           6
    Case:17-80052-jwb            Doc #:77 Filed: 07/23/19       Page 24 of 116
      Case:17-80052-jwb           Doc #:60 Filed: 08/31118     Page 7 of 23




63. The MCC tax credit is allowable every year for the life of the original mortgage (up to

   thirty years).

64. The MCC Certificate could have saved the parties approximately $80,000.00 over

   the life of the thirty year mortgage in income taxes.

65. When Plaintiff arrived at the closing, he was surprised to learn that he had been

   excluded from the loan and ownership documentation, because of the fact that he

    had a current mortgage that would have disqualified the pair from the issuance of

   this MCC Certificate.

66. The Chicago Title agents, present at the closing, assured Plaintiff that he could be

   added to the title six (6) months later and Defendant acknowledged that it was her

    plan to add Plaintiff to the title at that time.

67. In reliance upon Defendant's representations and in connection with the parties'

    move into the Stone Crest Home, Plaintiff interfaced with the Association and paid all

   Association dues, had homeowners insurance (USAA) placed in his name, and

   solely paid for the installation of gutters, yard and landscaping (the Post-Closing

    Installation).

68. In continuing reliance upon Defendant's representation, Plaintiff paid one-half of the

    mortgage and related carrying costs for the Stone Crest Home, an additional

   $12,000.00 over eighteen (18) months.

69. The Plaintiff and Defendant held themselves out to their friends and family as co-

    owners ofthe property.

70. When Defendant announced a housewarming party on Facebook, the

    announcement was entitled: "Robin and Kelley's Housewarming Party".

71. Friends responding to the Facebook invitation made comments consistent with the

    representation that Plaintiff was a co-owner. One such comment was: "Robin and



                                             7
    Case:17-80052-jwb         Doc #:77 Filed: 07/23/19          Page 25 of 116
      Case:17 -80052-jwb       Doc #:60       Filed: 08/31/18   Page 8 of 23




   Kelley, so happy you are finally in your new home .... Wishing you all the best

   together in your new home."

72. After approximately eighteen (18) months of joint possession of the Stone Crest

   Home, Defendant abruptly barred Plaintiff from the Stone Crest Home and refused

   him re-entry for the recovery of certain personal property within the Home, including,

   but not limited to, Plaintiffs Jenn-Air oven and personal computer located within the

   Home ("the Converted Personal Property").

73. Defendant failed and refused to honor her promise and representation to add

   Plaintiffs name to the title of the Stone Crest Home and has since sold the Stone

   Crest Home to a new owner at a gain of $72,000.00.

74. Despite repeated attempts to recover the Converted Personal Property, Defendant

   has failed and refused to return the same.

75. Plaintiff made the Pre-Closing Installations to the Stone Crest Home in anticipation of

   becoming an owner of the same at the closing.

76. Plaintiff made the Post-Closing Installations to the Stone Crest Home in reasonable

   reliance upon Defendant's representation that his name would be added to the title

   post-closing.

77. Defendant made both the Pre-Closing and Post-Closing Installations with the

   expectation of receiving the benefit of those Installations through transfer of an

   ownership interest in the Home.

78. Neither the Pre-Closing nor Post-Closing Installations were gratuitous, and

   Defendant accepted the benefit of those Installations with full knowledge of Plaintiffs

   ownership expectations.

79. Defendant has now benefitted from the Installations in connection with the realization

   of additional value upon the sale and transfer of the Stone Crest Home.



                                          8
    Case:17-80052-jwb         Doc #:77 Filed: 07/23/19          Page 26 of 116
      Case:17-80052-jwb        Doc #:60       Filed: 08/31118   Page 9 of 23




80. All actions taken by Plaintiff in reliance upon Defendant's representations were

   reasonable. The reliance was to Plaintiffs detriment and he suffered damages

   accordingly which were direct and proximately caused by Defendant's

   representations which were fraudulent.

81. The value added to the Stone Crest Home by Plaintiffs Installations total

   approximately $23,000.00.

82. Defendant's conversion of Plaintiffs personal property to her own use renders

   Defendant liable under MCLA 600.2919a for three times the value of the Converted

    Personal Property, plus Plaintiffs reasonable attorney's fees incurred in connection

   with this claim.

83. The value of the Converted Personal Property is approximately $2,500.

84. Damages are:

       a. $23,000.00 as to the value of the improvements.

       b. $ 7,500.00 treble damages on the converted personal property.

       c. $ 8,500.00 attorney fees, at present.

       d. $36,000.00 one-half of gain made on sale of property.

       e. Any additional damages as discovery may disclose.

           TOTAL: $75,000.00

WHEREFORE, Plaintiff respectfully requests that this Court:

       1. Enter a money Judgment against the Defendant and in Plaintiffs favorfor the

           value of the Pre-Closing Installations, the Post-Closing Installations;

       2. Treble the value of the Converted Personal Property and;

       3. Further award Plaintiff costs and reasonable attorney fees incurred in

           connection with this action in accordance with MCLA 600.2919a;

       4. Award Plaintiff for the loss of the gain made in the sale of the real property;



                                          9
     Case:17-80052-jwb          Doc #:77 Filed: 07/23/19          Page 27 of 116
     Case:17-80052-jwb         Doc #:60     Filed: 08/31118      Page 10 of 23




       5. Determine that the amount ofthe Judgment of $75,000.00 is not

            dischargeable pursuantto 11 USC §522(a)(2).

                                     COUNT II
                                 11 USC §522(a)(4)

Plaintiff incorporates by reference Plaintiffs 1-44 as if fully restated in this paragraph.

85. Plaintiff and Defendant decided to pool their resources and become partners in their

    efforts to find a residence which they could own jointly.

86. It was the intention of both parties to work together for their mutual benefit in

   acquiring and maintaining the joint residence.

87. As partners, the Defendant was a fiduciary as to the Plaintiff.

88. Both parties acquired the location for their new residence and agreed on the type of

    house to be built.

89. Plaintiff expended substantial sums on the purchase and improvement of the new

    residence.

90. Defendant breached her duty to Plaintiff in many ways, including but not limited to

    the following actions:

        a. By securing the title to the residence solely in her name;

        b. By misrepresenting her intent at the closing to place Plaintiffs name on the

            title with hers;

        c. By failing to disclose her plans to individually own and finance the real

            property;

        d. Barring Plaintiff from possession of the residence;

        e. By not accounting to Plaintiff at the time of the sale of the real property to a

            third party.

       f.   By not paying over to the Plaintiff his share of the net equity resulting from the

            liquidation of the prinCipal partnership asset, the residence;


                                          10
           Case:17-80052-jwb         Doc #:77 Filed: 07/23/19          Page 28 of 116
           Case:17-80052-jwb         Doc #:60    Filed: 08/31118     Page 11 of 23




              g. By not crediting Plaintiff's capital accountfor the partners the amount of

                  money in the principal asset of the partnership, the newly built residence.

      36. Plaintiff was damaged as a direct proximate result of Defendant's breach of her

          fiduciary duty.

      WHEREFORE, Plaintiff respectfully requests that this Court:

              1. Enter a money Judgment against the Defendant and in Plaintiff's favor for the

                  value of the Pre-Closing Installations, the Post-CloSing Installations;

              2. Treble the value of the Converted Personal Property and;

              3. Further award Plaintiff costs and reasonable attorney fees incurred in

                  connection with this action in accordance with MCLA 600.2919a;

              4. Award Plaintiff for the loss of the gain made in the sale of the real property;

              5. Determine that the amount of the Judgment of $75,000.00 is not

                  dischargeable pursuant to 11 USC §522(a)(4).



                                                     Respectfully submitted,

Dated: August 31. 2018                           By: /s/ Martin L. Rogalski
                                                     Martin L. Rogalski (P30548)
                                                     MARTIN L. ROGALSKI, P.C.
                                                     1881 Georgetown Center Drive
                                                     Jenison, Michigan 49428
                                                     (616) 457-4410




                                                11
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 29 of 116
case:17-80I-jWb     Doc #:60 Filed: 08/31/18 i g e 12 of 23
                    Case:17-80052-jwb          Doc #:77 Filed: 07/23/19        Page 30 of 116

                                0I-i
KB

From:
Sent:
                    case:17-8          Wb     Doc #:60 Filed: 08/31/18



                           Larry & Marilyn [Iarryandmarilyn@grar.com]
                           Fiiday, March 09,201210:25 AM
                                                                           •  Page 13 of 23




To:                        kelieybrown 1@comcast.net Robin Thomas
Subject:                   Re: HOME SWEET HOME


Kelley and Robin

I did not schedule other appointments this afternoon because I had it booked for you guys. I am at a
disadvantage here. Until I know what you can buy - and the $200,000 range is not on the table now until there
is some determination on your house on 36th St. Even if you buy 5% down conventional because ofthe PMI
you are not there. Until I have a number I do not know what to schedule. I agree 4 houses would be great but
which 4. Three of the homes Robin sent are about $200,000 or over. One is $154,000. I don't know what you
can buy. I know you need to buy NOW. When I actually get the information I need - the amount you can
qualify for in writing - I can and will clear my schedule for you. We will And you a home that you can purchase.
A seller won't even look at an offer until I send that piece of paper with it.

I left a message for Greg this morning and hopefully I will hear something soon, The issue is I need to schedule
appointments. That means calling a listing agent, having them talk to the seller and make arrangements. If
there is a pet in the home the owner needs to make arrangements, I have been asking all week for the
information I needed to do this. When I call to schedule and appointment the first thing I am asked is if my
buyer is approved. I am asked how they would buy and what the time frame is. I need those answers.
I can sometimes schedule a vacant home quickly butthat depends how qUickly I can reach the listing agent,
Usually scheduling showings takes 24 hours or more,. Looking at homes you can't buy does not get you to the
finish line faster. I know Robin can't look Saturday or Sunday, You are not available either. We can look most
evenings because we have daylight until almost 7:00 now. I know this is hard but I don't have the information I
need to work with. Usually when a buyer is looking to buy they sit down face to face with a mortgage lender
for an appointment that can last over an hour. You bring all the docs they ask for to the meeting and fill out a
formal application, The loan officer discusses with you all ofthe various options and what will or will not
work, After you leave the information is processed and within a couple days the end product - an approval
letter is issued, This is being put together in pieces and you still (at least I don't think so) have not sat down
face to face with Greg. This has resulted in a lot of missed information and confusion and taken MUCH longer
that it should have. I will do everything I can to get this done for you,

I am not doing my job for you if I have you write an offer, invest your hard earned money into inspections, get
the kids excited, waste your time when you find out 30 days from now you can't close on the house you
bought (or tried to buy). I talked to another lender I have worked with in the past yesterday about FHA
possib'IIities. She told me you guys would have to qualify for BOTH mortgages (36th St and the new home) and
they will not allow rent as income. This is not easy. i also wondered if Robin could do RD by herself and and
MCC certificate and qualify in the $150 to $160 range, Until the issue of the 36th St house is resolved we hac'e
a probi~m. If we need to go this route Robin will need to go to another lender because Greg does not
participate in the MCC program,

Keep me posted with what is happening and I will wait for Greg's call here,
    Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 31 of 116

                                               ige 14 of 23

8
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19         Page 32 of 116

~ase:17-8°tljwb     Doc #:60 Filed: 08/31/18         _e of
                                                        15   23




                         ]

                         !
                         ]
                         ,
                         <

                         ~
                         ,
                         ~

                         i
                         1
                         i!
                         ;
                         ,
                         <

                         g
                         1-e
                         §
                         Z
                         ;;
                         ,
                         ~


                         -E    , ,
                         -,    ~ ,
                         R~
                             ~

                          ~         ,
                         !,
                         ;
                          <
                                    j
                               ~
                         ,
                         J.'
                                    ~
                                              ,
                         =
                          '!   --
                                              ~
                         -
                               C
                               ,         ,    ~
                         "
                             ~ ~        ,,   .::;:

                               ji


                     -                                                7
                     Case:17-80052-jwb     Doc #:77 Filed: 07/23/19        Page 33 of 116
                     case:17-80ij-iWb     Doc #:60 Filed: 08/31118 , g e 16 of 23

Marilyn




From: kelleybrown1\1ilcomcast.net
Sent: Friday, J'vjarch 09, 20127:41 AM
To: larrvandmariland
Subject: HOME SWEET HOME

Marilyn-

Robin and I need to look at houses regardless cf Greg I Mortgage because we have all of us today to
look at them since it is a half day for kids ....

4 houses to look at would be great!

Greg is working on our paperwork 1st thing this moming and we just have a few more things to get
him.



Kelley Brown
kelleybrown 1(iilcomcast.net
(616) 106-6123

No virus found in this message.
Checked by AVG - www.avg.com
Version: 2012.0.1913/ Virus Database: 2114/4858 - Release Date: 03/08/12
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 34 of 116
case:17-80iij-iWb   Doc #:60 Filed: 08/31118 , g e 17 of 23
                                                                              Case:17-80052-jwb                Doc #:77 Filed: 07/23/19                                         Page 35 of 116

=~,


      -"[,INI'I Y ('llli('<..'("                                                                                                               ill [p: ,'. \\. ~'h.lI1a i 1.(OIlIC \1:;[ .Il~ [ 1I1llhra '11: pi i I!\ Ill'! :;.\ll).!,~·.' i d   :' ll.!(J{ I,\;; I r !\ lilt: J' i\' ,I \'r \I    ~ (Ill..\: -~.



                   XFINI 'fV Connect                                                                                                                                                                                                                 kelley!} ro wn 1([nco /1'l-:Wb"(. fW t
                                                                                                                                                                                                                                                                                         hll11 "i/~'




                     Re: New home purch ..),,'):€. fif!L-JlCs

                                                                                                                                                                                                                                                                                                              \)
                        Fro m " ~~dR.·/I,'Hf)Wn 1«))r:ornnl~;L                r1(~t                                                                                                                                                                      "'kId, Har 07, lO I). ! U;OCJ               PI\']    P)
                                                                                                                                                                                                                                                                                                              (f)
                    Subject:          H~', ~'.'.\,I\'   1\0IW2     PW:I:.(W;'~,   delail!.                                                                                                                                                                                      .( ;'1M,,)n\'.1\fl\1.r,~·c     ~
                                                                                                                                                                                                                                                                                                               p
                             70 ~ q~<1I'I;';(J()1y\t.ifU(,lnlOrtJk](]j~ J:rll.l:!                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               -..j


                      GrC{J, J did w,·~t yU(I II lot or t h".\' (J~)C'" ilJre,ldy $0 1(11') Ir;' flot [0 }11I,I(i( ,.~(,~. wJI()1 Vla~ :,l(~I~WJy "CIIL. ..
                      we ~.{.\r /" our ilC('O':,e~; In ror :,UIC' mKJ my [, t:.; Inio, "hew are my I1ilV'{ w:'.!..... i)nd r(!UrC~nl(\n[ -',[I If(
                                                                                                                                                                                                                                                                                                       ~      ...!..
                                                                                                                                                                                                                                                                                                                :€
                                                                                                                                                                                                                                                                                                                IT
                       Kelley !,,'own
                       k0.[r.<',yl}fl,\)NI',Vr'·r,.I,\'.'u:'.i\'.!,.w~.I,                                                                                                                                                                                                                                       oo
                       (61(,) JO()        i,f)'i                                                                                                                                                                                                                                                                ()

                                                                                                                                                                                                                                                                                                                 'i'l'
                        - ~>"""~'-'--'Fi"-_:
                      I,'                         r.~,·". ",,-,,:'.;>::(i,/l-i:;',~,~':i?:"'lt:\~.:~~·:'j~,_:tl:_~
                                                             ,'.-"                                                 '-':' ~"
                                                                                                                            -                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                 o
                      :ifr,QiVl ':,g.[;.E!g:B17!!iibOry" <g'sailsinif)i@aiia"nt)rtgage.ccmi>
                       To: kelle';'bm'h'n<'@'~<J(\iC8st .n8t, {roll1itte'@yatvJ()/Jom                                                                                                                                                                                                                              II
                                                                                                                                                                                                                                                                                                                   iii'
                       Cc: Inrryanrlmmilyn@grnf.com                                '-----7                                                  f<-u( ~!"',)                  Tllu,~';\                               (I          I!.'-"'"!.'         C.,L.C.,)                                                        Q.

                                                                                                                                                                                                                                                                                                                     o
                       Sent: Werlll8suay, March 7,20'126:36:00 PM
                                                                                                                                                                                                                                                                                                                     ~

                                                                                                                                                                                                                                                                                                         .,
                       Subject: !'-!ev,l hon;9 ;:nlrch~-::$o detc:Hc
                                                                                                                                                                                                                                                                                                                     l:::'.
                      .,Keh~y& R~bln?                                                                                                                                                                                                                                                                                ~
                       Please cdll me i.l~t soon as     poc,',ilJle to discuss your 1l10rt~F'1~}f' options,
                       fr we lry to lise the USDA       RUffll /-/ousin        in 10<111 wilh $0 clown [lml NO l1lorlgi:lgc inslIJ't1IlCe we mosl demonslr()l<~ tlktl your home on 36th Sl. i~;
                       too sma!! ((If you two clnd      tlw 3 k)ds. (vlarilyn said Il's (I lri -level and the way those arc deall with (01' :--.quClre root<:19l' on tilcJI)prdfsa! cou((frJl~ il                                                                                                                    (Q
                                                                                                                                                                                                                                                                                                                      co
                       benefit ['0 yow ~iluaLion,       if you riHl In 'le most recenl appraisal done on that /lome, please email it to me. J ~llso und~rstand lhflt your 13St                                                                                                                                        p
                       rnorl9WI~ was done in 2007 dnd is r:tll adjustable. Please (]Iso send rm' a recenl mOltgage slatement. If it is i:'IC/jLlsldble, J l\now thE! r~'if.I!s tl(JVH                                                                                                                                 00
                       l-lroP[K'cJ [NN the last few yeJl5, You might wont to look allocking the rate on fl fixed clepending on how 1000 YOli pi.]/) t'o k£lCP lhe 1101lr,C.                                                                                                                                           Q,
                       I'll hf-'!lp you write tile letter to USDA (lne! lho rnorlgaoC' underwriter but we als-o ncC'!cI to fill in sol110 holp~;, all your I Oil I) l\ppli('iIUOn,                                                                                                                                    N
                                                                                                                                                                                                                                                                                                                       W
                       We don't need (lny original:; ;)0 either seC'm and email or r<.)X lhc followino:
                       - I n1()sllt'CPIH Pi'IV ~;lllbs for R6IJflf:?
                        ·7010&20lJIN-25                                                      ..
                        · 2009 2, ;>010 feeleral ta" rellirns [or:keiley'(all 1'09"') [[ you have riled (Oil, send tllose ami not 200'1.
                        · NiJVY Heservt.: Pdy stubs if you qd them
                        - 2010 11< 20J I IN 25 [or Navy
                        · hOll1e owner's in!>lIran((.:~ for 36th St home



      I   1lI'.~                                                                                                                                                                                                                                                                     ~'r    \' 'OJ·, W',\):              -\1\
                                                                          Case:17-80052-jwb                 Doc #:77 Filed: 07/23/19                            Page 36 of 116
I\OI_~


         \!,'H-:II y    \,'(Ul/lel'1                                                                                                 hllp:!" \\'~h,Ill;;\i I.COI1H."hLI1(:I/;l.imbra.-h.'pl'ilUlI!I:<'<;;,q'.c'!id :U 112:!&1i' !\Jll~'I"i.;1I 'Nl'\\ l",r)..S ~i'



                       XFINITY Connect                                                                                                                                                                            I<ell ey IJ rown 1@leOI1lG15t.nct
                                                                                                                                                                                                                                              ! nil!   Sill'



                        Fwd: House to            S(~C ~~     I(ellcy & Robin


                             Froln : kL'/I{'yIJrownl©:comCCl!:;l.nel                  /V\(i                                                                                                                          t,1ufl{ j\IM 05, 20 t I. OB:!.! 1 At"1
                                                                                                                                                                                                                                                               o!l>
                                                                                                                                                                                                                                                               IJl
                        Subject: rWd; House to St:e ~~ ~ellev t\ Rgbln                                                                                                                                                                                         (J)
                                                                                                                                                                                                                                                               f,.:.
                                   To : Greg SdHsbury         <:gsallsbury@ada'mortgage,c-6I.h>         p.'~   ,,"   ."\ 0 QT (", f\ G("                                                                                                                         ,
                                                                                                                                                                                                                                                               --J



                          -
                         '~,

                          nnnb~-
                                    Do you 'c/o,these'MCC ccrtlncates' ???
                                                                                                                                                                                                                                                           ~i'
                                                                                                                                                                                                                                                                u
                          Kelley Brm',fJl                                                                                                                                                                                                                       oo
                          k(·! II rybrow n 1(ii'lc()mc<J~;t .n·' t                                                                                                                                                                                              ()
                          (blbllIJ6-6121
                                                                                                                                                                                                                                                                 'if
                                                                                                                                                                                                                                                                 (J)
                                                                                                                                                                                                                                                                 o
                          From: "Larry & Marilyn" <Jarryandmarilyn@grar,com;>                                               (?. (.    (\L-   'r, (:) ,"Z   .~                                                                                                    II.
                          To: keJleybrowll'J@comcasl.ilet                                                                                                                                                                                                        iil
                                                                                                                            j'V\     Ii                                                                                                                          A-
                          Sent: Sunday, Ml;r~cll 4, 20127:55:'11 PM           -:::P                                                                                                                                                                              o
                                                                                                                                                                                                                                                                  00
                          Subject: Fie: House to See -- KelJey& Robin
                                                                                        .
                                                                                                                                                                                                                                                               .,
                                                                                                      -'-                                                                                                                                                         W
                                                                                                                                                                                                                                                                  !:::'.
                          1'(>0)   you can, ! will pull UIl':;(~ dnd (In flolm' more seurching and riel' wh~lt el$c comes up, W/Ml are yot[ guys going to             {i.,l   a{}lIut the nKJltgil9p7 Am you (lOin\) hi (~II/ h:dliHlq(~ ()nd dr'                 1-"
                                                                                                                                                                                                                                                                     00
                          tllcfMCCcerti{Jcutcl .!!)        S(lVC     .<;onw rnon.~y? I f!l me k!lOW                                            .:==:=-                                                     ~-

                          M,HHyn                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                      (J)
                          From; b:'llf'yl 'rl I, 'Ill 19)' OlllCd',l.Il!-·t
                                                                                                                                                                                                                                                                      1-"
                          Sent: SlJn(I,W, !V1Jrch 01,20127:41 PI'"                                                                                                                                                                                                    <0
                          To: ! IlfY inl),ll-\! I!YI: ,'I~;lr,jl,i-{Hn
                          Subject: H()u'ic lo <,(,0. .- ~eJff.'Y & l<oh!!2
                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                       ~
                          :Can we see somehoLises Friday at 2:00pm??

                          We drove hy white fawll hOLise .. cute woody sotting and neighborhood ..

                           8710 Wh iIe F Awn http://n",CII,'slolte_l1llive,(:UIlI):'cldSsificdtir)ll~rCdl'h~sl:?I tr'b,i:t'lll p, IYI"': -- de'! "lir~tTF I' f:, Inliv<'i:t
                           prlllJ"rly lllliw,LOI11&finrJ(,I--buY&;J(1 id:,:SnSII(H90


         I   t'f                                                                                                                                                                                                                           ."l'I·L,~ll!,1 J,~.I()P'\-
                                                                                 Case:17-80052-jwb                                Doc #:77 Filed: 07/23/19                                             Page 37 of 116
rU'':':~'1

              XTI:--.H I Y I.    \'IHh:'C!                                                                                                                               hllp: ,'Wd),fll.li J .(,(lIlll.'llsLncL'.1 mhl 1-1 ,'II 'prillllllt ';sat'l'?id   1   i.{O·I_'8:V Arnl'ril'.):N,.'I\- \ cII 1.,1.\ \'111
         1

         I                XFINITY            Conm~ct
                                                                                                                                                                                                                                                               kc !!eyurow 111 (<])co nl t(Jst.ncl
                                                                                                                                                                                                                                                                                            FOI1I ~i·I';·


                            IIOME SWEET HOME


                                   From :       k~Ueybrown! (IJ1((1IWm;: ,net
                                                                                                                              rV) L:'
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                  . Fri, Har09,2012 07;41 A/'ol                 g
                                                                                                                                                                                                                                                                                                                (f)
                            Subject: I lOME ,NVfH IIONr                                                                                                                                                                                                                                                         (tJ
                                                                                                                       "'f<:"'"
                                          To :: .Jariyand~ariland <lanYfl~~dm()rjJ}ln@grar.co!11>'                       , fZc: FlL To";: S                                                                                                                                                                     I-'
                                      Bec : ·R'o51n··Fro.mUle >JI\IIlJil(e@yahob.com>
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                -..J
                                                                                                                            rZe}r\. /0                                                                                                                                                                              (Xl


                                H';lrih'n                                                                      (~"                AOA M()(LTb'A&<::
                                                                                                                                                                                                                                                                                                        ~       ...!..
                                0~tltld I need Lo Ic)!-,k ill 11!1I1-f''';. fr.~!,lrd!ess n/ Grr~~i 11'<1t)llqilge hcc,]U::1' WI.: IhlW ;)11                        0r U:.>lOJClY l\J I (I'.lk al   OW/Il SHlce it 'I." <1 lulr ddY I{w kid~',., ..                                                                 :'E
                                                                                                                                                                                                                                                                                                                    cr
                                'I hOt.!!!)::: to lOOk ilt" would Ill'    (.Jr(~,!f I
                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                                    o(")
                                ('f'.'»   j', '."lin krn'-J Oil ~ r:'JIWIWOI f~ ! ':1   lhull thi,>   m,-rflllllg   (Ind W(! jtl'<l   )kll,l('   1 [·'W   iIlQI,~   ttlill9" to \wl 1111 II.
                                                                                                                                                                                                                                                                                                                    'ijo
                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                    o
                                Y,,'II':Y,\f'-'NII
                                i:( 'lfryl)l, Ildll t@cornc,1 1.n(·~l'                                                                                                                                                                                                                                              I1
                                ((lIb) 11)(,    (il;~3                                                                                                                                                                                                                                                               (tJ
                                                                                                                                                                                                                                                                                                                     Q.

                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                     jS
                                                                                                                                                                                                                                                                                                                     S
                                                                                                                                                                                                                                                                                                                     (Xl




                                                                                                                                                                                                                                                                                                            ~       (Q
                                                                                                                                                                                                                                                                                                                     (tJ
                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                                                                                                      Q,
                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                      W




             I (Ii' !                                                                                                                                                                                                                                                                   };. ';.;   II! 1 I·   '1'     \    \1
                                                                                         Case:17-80052-jwb                                 Doc #:77 Filed: 07/23/19                                 Page 38 of 116

"'W'...::"~.u.t=~(£:ri:;:,;;-T-·",.',<_r.+ ,~::";.:i.:.. .~L:f:!·:.-,-:..~-

                                                                                                                                                                        IIllp: t/w\'ll,nlu il.wIlIC;I...,Lm'l     IjJllhnl:h/pril!\ll1l"\~1I1't,',!jd     "\) ,!()(It\: II ,'\ [lid i '. .1 \)1' \\   \   ,,':U,' '~i



                                          " drjver's          I/f(\nSe~';
                                          ~ nJcclll retirDfl1Cnt sl(ltcment (f.lll pages)
                                          . Z most reccf1t bank :.latcmcI1h, (illl pages)
                                          -recl2n\ mortgage statement .fot' 36th St "onw
                                          ; dlvo,o'; dec,e~ Coli pages)                     i'                                                                                                                                                                                                                    ()
                                         'I will be able to dp.t(~rminp exactly how much house you                                           Ciln   ,,(ford and the /Jest available progratl1 for you                          once J have t/w';('.
                                           rh~lnk!;,                                                                                                                                                                                                                                                              ~
                                          Cm~j ~l{tllsbury                                                                                                                                                                                                                                                        ~
                                          Iildlid) Mi'lnilgor                                                                                                                                                                                                                                                      ~,
                                          6[ (1- '1~~8-~r,)GZ                                                                                                                                                                                                                                                      CO
                                          l'qll/-rf't:: mW·826-/J 17                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                                                                                          ~~'
                                          '-,1)';;    11) F),h7-3!:i3(i
                                          frniiil: (l';ilhsburye':j JadiinlOrtq(l'j(> .com
                                          C\.}tVlIOEN1IAU7Y lINt) PNIVI/ n;p NOTIce
                                          /lll:, (.'flytltlll",· fl//li! tr;/f/r;m;"isklJ1 and (711)' f'1It,}ciJIIIl?nt (lkJ,V {(IIIt.-];'1 {:oo/i(f, '111M!,Pfl}fNj('[,]I}~ IUht'ill' ir!.r;alb' I'til'lkxwd /"..v:~·(ln.)llrlrOm'<7ti(1I}, as /1m! teml i" (le/i1lcd il] tfl{! (~I;J!I'III­                      cr
                                          ltv; h .fI/JIcW lI!.t (;(}I/(}ctivi:~~ (.()fJfkfclJtilJl fnliJrm.1t1(JI1), m/eoded {Ol' the l}r11lJt.'d ('('cfpk:nt(s) OIlIJ~ /loy nNi(.'w, liS!.,! disclosure, dkltilllJtl(lfl, coprirl.} (If' ot,,(,/, arl'lO!l re(jl1/i--/iiJ,7111t'
                                          illliJl'lll.'1ti(lf) rOI}f,1med 1/1 till:, trrl/J.'lnIl:,>si(J/) <llId any (1I/i-Ic/lm('lJt /lJ'.-111 IIIlIk7!Ued redl'l(,f1t Is I(.'.oalfy f)ro/li/Jl'(vri. If J'(J1I.'7n~ /11 It II 1I.1lJ1rd IlYipicnf, iml}/{'dMldy c!!! fI'" al [J88·,'1. ':;. "/11 /'
                                          or ~"f'{h"111 flY)!), IY""il o1l1d 'IIf'III!"If.'/c <]f1d /}{/Irk~ fl/l~ /lr7nsmi';sio!1 aIJli ,UW,11MdNIlf'llt flo", yO{/1 C! ImputeI' .9<~·1(!1JI, Th7l)k )'Oil.
                                                                                                                                                                                                                                                                                                                    oo
                                                                                                                                                                                                                                                                                                                    (1


                                              I\MEHIPfUSE JfHllICHY :W.l2._Statement.pdr
                                       . !'!"hO  KfJ
                                                                                                                                  \;(' (.C'- '-'                (.~~""l1_6Jj   f,J      (/( {. (./ I~: (_         /'/,/1 {-   /'V"(       l(Lf      c)                                                              ;I!'
                                                                                                                                                                                                                                                                                                                    OJ
                                                                                                                                                                                                                                                                                                                    o
                                              20 11l.231. _2011 1lI11lUCltJtlllcJ __ anlltlilL_statcllleJ1t.Joth_lm                               G~.r!7 .pel r   ..-                                              \1
                                         l'li)     /11 KI',                                                                                                             "                                                                                                                                           II
                                              llilvy2010,pdr                                                                                                                                                                                                                                                            CD
                                           ')(~ f~Jl
                                                                              \AFL                    P,If\ u           :}                                                                                                                                                                                              C>-

                                              NI\VY ·l.Ol1.pclf                                                                                                                                                                                                                                                         O
                                                                                , t?                                                                                                                                                                                                                                    CO
                                               f\JI                           \"'v '--                 "--, j\\J ,-\.
                                              Jj
                                                                                                       .               'JJ                                                                                                                                                                                              W
                                                                                                                                                                                                                                                                                                                        t::
                                                                                                                                                                                                                                                                                                                        t;;

                                                                                                                                                                                                                                                                                                             .~         (Q
                                                                                                                                                                                                                                                                                                                         (l)
                                                                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                         f-'
                                                                                                                                                                                                                                                                                                                         o-h
                                                                                                                                                                                                                                                                                                                         ~




                      . (If '                                                                                                                                                                                                                                                            K I:' 'Ol,l IO· ... f\ 1\\1
                          Case:17-80052-jwb                           Doc #:77 Filed: 07/23/19                                              Page 39 of 116

                          case:17-S0.-iWb                            Doc#:60


XFiN1TY' Conne:.i



  KEllEY BROWN DOCS My Tax Form




1 ~';;';(:; ':':::.3che·d r,;y :-:;-;;:1 t-=!x f-~:-:-:;.
        n:
FII: ;:'-.3:y:Je ler.:~~__ .
f'~~hC!p.~.)'OU~C9i,i!d . t<;:[J .roe.at<lut 1)0'.'. ~~~;..;:,'" nCl"".:'we-~a~ ::L-i $') ,. ;:. """',~ ~ -e~            '. _'_~
lN~~thmake:(3cornbined6;K'-''-                                            "                "- -~ .. :: _.a . .,-./,..:   y''..;'''."'.-',
                 -   .,... ::   .'~




';~lJeyt-r::.~':.' n1 g:::-r"I:::?·st.1e t
(SI6) 7C5-6123



 -:c,Kelley R Bro';,'m 2011 Tax Return.pdf
 ~~-2   ;':;::
                               Case:17-80052-jwb                              Doc #:77 Filed: 07/23/19                                      Page 40 of 116


                                                                        Doc #:60
       •   '- \,",,!C"\...




            XF1MTY Conilect                                                                                                                         kefleybro w n1@cc-mc3stnct
                                                                                                                                                                       Fan, Size

               Re; New home purchase details




             Gre;;, Tdid sene you a let cf ti--.es~ docs a.;·t.acy so !e~s tiy ,~':~:'.J c\~f; :ate \~. at ,\''25 a l;-;?2d'f Sent
             \.',-e ser.e: ot.:r Iro;::r.ses in ~J" sure a:;': my tax info ... nere 2~e: 'Tl,/ !"'2vy ','. 2s ......'lr,d ~e:::.~ement st~fL

             -_._-----
             K::Fey oro.':rn
             kei! EyufO'J.'J11 ',§icom<2st. ret
             (616; 706-6:'23



             From:'Grsg Salisbury" <gsaJisbury@adamortga;e.com>
             To: kefleybrovvnl@comcast.net. fromfiie@yahoo.com
             Cc: larryandmarilyn@grar.com -----~.-..• -'-
             Sent: Wednesday, March 7, 20126:36:00 PM
             Subject: Ne'w horne purchase detar!s

           -lCeiJeY &.,RQllln,
             Please calf me'as soon as possib!e.: ~8 diSCL!SS you:- r.:ortga;2 cp(or.s.
             If we try to use the USDA Rural Housing .!J.drnin l-c2ill v;'th SO co.">!:"'", 2nG NO mortgage inSUTdlCe ~--fe rr-ust
             cemcnstrate that your home on 36th St. is teo sfr:ail for you tv;o arId the 3 kids. l'-1arUyn said it's a trHeve:!
             and the lovay trose are dealt v.:fth for square foota~e on the appraisa; could be a benefit to your siruation. If
             you ccn find the most recent appraisal dJre On tr.at h::;r.e, p:e2:se enai1 it to me. r a\s~ understand that
             you, !a3~, ~0rtgage. v<;eS dDne ii; 2007 a!'1-j is 2n a,::jus~ajl'e. P.eas'2: a'S'J s2n: me a rec~r;~ mortgage
             st~tement Ifft is adjustable, I ~:nc'.V the rates ha'ie d.-o:ped o'/er toe last fe.'; years. Y.;)u might v·lant ~o
             look at lockhg the rate on a 7[xed deper:ding 0:--1 h,Jv,·- 1:::1; 'fou oJz . . . to keep t12 )-ouse,
             I'll he:ip you v'liite the !ettE::- b 1...;5).'::' a~c t:--le r:' .:Jr'::9age :..nC:::;-.. . . ,..it~~ bL:':: 'Ne 2150 neej t::.: ~\;r 11'1 :;~::r"ye t--Qi.es
             on ycur Loan ,c,.p;:;licatf-:;n.
             ~':!e. CC,l't need any origi:1c-s 5C· e.itne:r scan and er:',a'l '2r fax t:-le fd;::-,.'~;:")g:
             - 2 mos'C recent pay stu~s f:y' f:,~b;n
             - 2010 & 2011 Vl-25
             - 2009 &. 2010 federa' ta:<: re~liiT~S for r;:eEey (a:i ?2';Jes:                          ;'::'jJ..;   ~G':~:'"   e,:j   2011 S'::~:! i:1c:;e and ri:;t 2':09.
             - Navy Reserve pay stu::;s ;.: you get t;--,ern
             - 2010 & 2011 ,//-2s fo~ f'_:evy
             - hOiTle ':!'.,'.frE:r's irSL:"cnC2 fCJ!" 3St:-- S: r-C:'Tt:::
             -- doive(s I '~0SE:~
             - recen: ;et~:-~mE:':'t stat€:'"er:t (a:. pc';J-e5:,
             - 2 most      ,ece.nt bank S"late:iYlEmS (a,( pag2S·
             -- ie.:::e'lt mortgage sta~e~'2nt fer 36~1; St 11·:::.:--:,:::
             - ci'.'or::e dec-ee (a:: pa:;es.
             I ":\'" be a:rle to je.tE.:-0';r:e        ,=,>':!G:' . j".:\\ li...::.r ..... J .SE:; ;




.. ,
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 41 of 116




                    Exhibit 2
                                           Case:17-80052-jwb                   Doc #:77 Filed: 07/23/19                        Page 42 of 116

       --~----~-.-   .. ," ,-,---,,-,'---._,--'~-..-, ..---"--~,-~----~~~-~-----------'-"'~
XF'INITY,Cnnncct                                                                                       IIUp:l!wt::.b,Illai I,COIllC(ltit.llcllzi mbr<1ih/prillllllcssage?id'lt;'i3 1122&ll.=;>AlllericII/Ncw_ YOI'k&xjnl~


        XFINITY Connect"                                                                                                                                                    kelleybrown l@comcast.net;:
                                                                                                                                                                                           oj Fonl Sjz(.~ • g
                                                                                                                                                                                                                "
         -----,------'                 ,


          Fwdi House to See -- Kelley & Robin


            From: keUeybrownl@comcast.net
          Subject :·fwd: House to   see~'
                                                      ._ . _.____~_ _" ;-_ _ ,_ ,- ."._. _.__.,.. - -.___._ _~_. ,. _ ,. ______~~ _~=_-:~=_~~_ _ =-__ i
                                                         ~
                                             Kelley & Robin
                                                                                                                                                                              Mon, Mar OS, ,201208:01 AM


               To: Greg SaliSb~ry ~~~@~'i!~~                                   /",0   ~    1"'-0 r?T('" p,(.,,(5



          -
          ~~J>>>:~!ilqP.l~~~1,.j&~§,W.I~~?fY
          Thanks-



          Kelley Brown
          kelleybrownl@comcast,net
          (616) 706-6123

          .--..-------                      -----~-.-.,........-,..-,-.-.--------.,..--.                                                                   ,,---..     _--'---                  -.----
          From: "Larry & Marilyn" <!lamw.E\ff.d1i;l,~:U~i!JJ!.@~t®t~,!i!:'M~g­                    R cr A<-;,o ('{      S
          To: kelleybrown1@comcasLnet
                                                                                                   'V\.G
          Sent: Sunday, March 4, 20127:55:11 PM                            -9
          Subject: Re: House to See -- l~eljl:~r&W~-~I%l

          'yes you can. I Wi~UIt these and do sOfne more searclling and see what else comes up. Whut 6r~ you guys going to dq about the' mortgage? Are you 901(l9.t0 call Exchange and do
           themrtt~JlJJj~a. to save some money? let me kno\\I                                            :          .=-                                            -
          Marilyn

          From: kelfeybrownl@comcast,net
          Sent: Sunday, March 04, 2012 7:41 PM
          To: fartyllndmadlyn@gral.:corn.
          Subject: Hol!se to Sec .- !<elley & Robin

         F&.~~~r..eJ'$;'W(l;j~~~q\1s'e.1i"frii;l~~¥tIl\2!!if.0"'$friLi1.;tj"
          We drove by white fawn house", cute woody setting anc;l n.,ighborhood",

          8710 Wh ite F awn httiJ:llreale~tate .tnlive,col11/?ciassification=real+estater,temp_type=detail&tp=RE,_nllive&
          prOpertY=mlive,com&finder=buy&adjd=585710490


1012                                                                                                                                                                                            ~/13I2014'12:16      PM




                                                                                                                                                                                                              P000004
               Case:17-80052-jwb        Doc #:77 Filed: 07/23/19            Page 43 of 116


Marilyn




From: kelleybrownl@comcast.net
Sent: Friday, March 09, 2012 7:41 AM
To: larrvandmariland
Subject: HOME SWEET HOME

Marilyn-

Robin and I need to look at houses regardless of Greg I Mortgage because we have all of us today to
look at them since it is a half day for kids ....

4 houses to look at would be great!

Greg is working on our paperwork 1st thing this morning and we just have a few more things to g"t
him.



Kelley Brown
kelleybrown1@comcast.net
(616) 706-6123

No virus found in this message.
Checked by AVG - www.avg.com
Version: 2012.0.1913 / Virus-Database: 2114/4858 - Release Date: 03/08/12




                                                     2
                                                                                       BROWN 000111




                                                                                                      P000002
              Case:17-80052-jwb               Doc #:77 Filed: 07/23/19        Page 44 of 116


KB
                   ,
From:          '-0";'''':'   ,L~rry & M?rilyn [Iarryandmarilyn@grar,com]
Sent:                         Fri9ay, March 09, 2012 10:25 AM                                       "
To:                           'kerleybrown'1@comcast.net; Robin Thomas
Subject:                     'Re: HOME SWEET HOME


Kelley and Robin

I did not schedule other appointments this afternoon because I had it booked for you guys. I am at a
disadvantage here, Until I know what you can buy - and the $200,000 range i? not on the table now until there
is some determination on your house on 36th St. Even if you buy 5% down conventional because of the PMI
you are not there. Until I have a number I do not know what to schedule. I agree 4 houses would be great but
which 4. Three of the homes Robin sent are about $200,000 or over. One is $154,000. I don't know what you
can buy. 1 know you need to buy NOW. When 1actually getthe information 1 need - the amount you can
qualify for in writing - I can and will dear my schedule for you. We will find you a home that you can purchase.
A seller won't even look at an offer until I send that piece of paper with it.

I left a message for Greg this morning and hopefully I will hear something soon. The issue is I need to schedule
apPOintments. That means calling a listing agent, having them talk to the seller and make arrangements. If
there is a pet in the home the owner needs to make arrangements. I have been asking all week for the
information I needed to do this. When I call to schedule and appointment the first thing I am asked is if my
buyer is approved. I am asked how they would buy and what the time frame is. I, need those answers.
I can sometim'es schedule a vacant home quickly but that depends how quickly I can reach the listing agent
Usually scheduling showings takes 24 hours or more. Looking at homes you can't buy does not get you to the
finish line faster. I know Robin can't look Saturday or Sunday. You are not available either. We can look most
evenings because we have daylight until almost HiD now. I know this is hard but I don't have the information I
need to work with. Usually when a buyer is looking to buy they sit down face to face with a mortgage lender
for an appointm'ent that can last over an hour. You bring all the docs they ask for to the meeting and fill out a
formal application. The loan officer discusses with you all of the various options and what will or will not
work. After you leave the information is processed and within a couple days the end product - an approval
letter is issued. This is being put together in pieces and you still (at least I don't think so) have not sat down
face to face with Greg. This has resulted in a lot of missed information and confUSion and taken MUCH longer
that it should have. I will do everything I can to get this done for you.

I am not doing my job for you if I have you Write an offer, invest your hard earned money into inspections, get
the kids excited, waste your time when you find out 30 days from now you can't close on the house you
bought (or tried to buy). I talked to another lender I have worked with in the past yesterday about FHA
possibilities. 5he told me you guys would have to qualify for BOTH mortgages (36th 5t and the new home) and
they will not allow rent as income. This is not easy. I also wondered if Robin could do RD by herself and and
MeC certificate and qualify in the $150to $160 range. Until the issue ofthe 36th 5t house is resolved we have
a problem. If we need to go this route Robin will need to go to another lender because Greg does not
participate in the MCC program.

Keep me posted with what is happening and I will wait for Greg's call here.




                                                                                                BROWN 000110




                                                                                                               P000003
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 45 of 116




                     Exhibit 3
                                Case:17-80052-jwb                     Doc #:77 Filed: 07/23/19                     Page 46 of 116

                                                                                        lm~;!'WC"IJ.ITh111.comcaSt.neVZ1Tnorn!tvpnml11C'~5age:id=.j26627&tr-' ...




                     XFfNITY Connect                                                                                     kelleybrown 1@comC2st.net
                                                                                                                                         .:.. Font Size .

                      KELLEY BROWN DOCS My TaX' Form


                        From: kelleybrownl@comcast.net                                                                   Sun. Feb 26 r 2012 09:12 PM'

                     Subject: KELLEY BROWN DOj3               My Tax Fem,                                                            tjtl attachment
                           To : Geg Salisbury <gsa1isbu';y@adamortgage.com>

                      1 have att3ched rIT'/ final tax form.
                      FYI: It may be lengthy..•
                    . .~3~.U'~d
                         .la.cOOiB'~ow
                      Wei .         i'6'e . .
                                                               much nome.n buy SO we (an keep a gcod lookout...

                      Thanks-


                      Kelley BrO\'m-
                      kelleybrown l@t:omcast.n.et
                      (G16) 706-6123


                      ~.:!..;KeJ!ey   R Brown 2011 Tax Return.pdf
                      22MB




\
I
II
I
I,

!
l
!
i,
    I


    I
         i   or 1                                                                                                                                 7f9/20i~   5:31 PM
                                                                                                                                           APOINN ooQa.le'

     I
                                                                                                                                                                 P000010
                                                                                 Case:17-80052-jwb                                       Doc #:77 Filed: 07/23/19                                  Page 47 of 116


              '. 'l,i~ _ _0J~~(
                  :~           "
                                                                                                                                                                hUp:I('N~~~~il.co·mcist.netfzim"'ml.~Wpri~!,;a,~e?id
                                                                                                                                                                             .                                  .    =526 620&iFA/nedcs/Aiew
                                                                                                                                                                                                                                      .     - )bnh.tbrirri=
                                                                                                                                                                                                                                                          "




                                   XFINITYConne¢.t .                                                                                                                                                                  kenef~"'''''1@comcast.net
                                              '/\" ~                                                                ",                                                                                                              . of. FOil! SI,.)!-
                                                                        .                                             ).

                                                          , ],./;' ': .
                                    .Fwd: RO~J.NP'))J:s,!l>
                                                           :   ~   ,.       .!
                                                                                                   ..... :   :.'
                                                                                                                                                                                                                         SU\, fw 1)5, 2012 til\SS!'¥.



                                                                                                                                                                                                                                       ',,",   .
                                     4 l:J Swe."liWan!
"--~.-:~     ..
                                                               "~
                                    .      . . . ~::!/
                                     Kelle{ &civ-.i~'~~ ~ .
                                     ketl~~ownl~'1st.net
                                     (616\ 7lJ&"li~23.
                                                                                  •                                                                                                                                                      ','


                                    Fr.om: "Gf~ Salisbury" <gs~ji~bury@a<,l"mQrtgage .com>                                                                                                                                                     .,
                                    To: ke«eYiltMIn.1@comcas(ne(.         .
                                    ~ent: Sunday, February 26,2012' 5:26:43 PM
                                    Subject: RE:. ROBIN
                                                     "
                                                        DOCS tr2..

                                    Do you ",,,,I:                  fu.e to puillill~.ftll'e.qi~ re(J~'rt: no;" or wait until tite 2IJ}.de1«(IB£ from the (e.ttJars get Ol""ct."d? J need~~_'r.! tn.: current
                                     I.st name she IS using,                     PaystUfis have ®r~ut 2011 taxes Ita:~~• .f. .                                          ..               .
                                    Thanks,
                                    Greg Salisbury
                                    Branch Manager
                                    616'2S8-S~4i .,
                                    Toll F~ee:;ii7?353H!17
                                    Fax: 877_!tJ8H~~Zbj.
                                    Email: g~lI-?bfJry@ladamortgage.com                                .' .
                                    COIIF'JI>!!N11A1.:/fY AND PRMIEGE NOnCE                                                             ' .                                               .
                                     rhls.e/eCtn:>nJ~ ~lllransmlssion andanytJftiJchment may contaIn conffdential, proprieta~ and/or legally pn"vileged persOnal infonnatl()4 as that t~rm Is defined In the Gram(11~
                                    leach.:ell/eyifci(coI/edive/~ Confidenlia/lnrolmation),'/nlended rorthe 'named recJpJent(s) only. Any revle~ USEt, dIsclosure, distrlbutl~ copy/rig oNXlleraction regarding the
                                    Info.nnation cqnta~ned In this transmission find any attachment by an unna:;iftt recipient Is legally flIlr]i;iiled. Ifyau are not a named redplent, immer/latety call me at 888-826-7117'
                                    or serid a reply email and then delete and purge this transmIssion and anymeo'chment from jOur corl'J'°f'!!r system. Thank you.                         :'                        .




                  lof2                                                                                                                                                                                                                 81131201410:57 AM
  ~.   J.   ?~I1,·,.t'.1~;·~::;;:-' ·"?··:·r~·· .   .,' "'!"';:-~"':.":'>.'      '"-;--,   ..,..";.'''.....:-::~'.~.'!:.(!'''''". •. "         ···.·':"·:.rr·        ..
                                                                                                                                                                 .,,~ ,-   ..... -.~.~.,:'..   '




                                                                                                                                                                                                                                                    P000008
                    Case:17-80052-jwb                       Doc #:77 Filed: 07/23/19                           Page 48 of 116

                                                                                   hrtp: 'web. mai I.comcast.net.'zi m~ra/h; pri n!m~ ssage? id-5:; ~1 (;6&\T-...



             XFINITY Connect                                                                                           kelleybrown1@comcast.net
                                                                                                                                       - Font Size

               Re: New·home P4fchase details


                From: kelleybrownl@comcast.net                                                                         Wed, f·lar-07, 2012 iO:06 PM
             Subject: Re: Ne\\I home purchase details                                                                             1:%:4 attachments

                   To : gsalisbwy@adamcftgage.com
              Greg, Idid send you a lot of these docs already so lets try not to duplicate what 'was already sent .•
              we sent our licenses in for Sure and my tax info... here a~ my navy w2s...and retirement stuff. •.



              Kelley Brown'
              kel!eybrown l@comcast.net
              (616) 706-6123



               From: "Greg Salisbury" <gsalisbury@adamortgage.com>
               To: kelleybrown l@comcast.net; frpmille@yahoo.com
             '·Cc: larryandmarilyn@grar.com
               Sent: Wednesday, March 7, 2012 6:36:00 PM
               Subject: New home purchase details

            ~~O.Q~
             Please call OJ~ as soon as. possible to discuss your mortg~ge ·options.
             if we try to use the USDA Rural Housing Admin loan with $0 down and NO mortgage insura.nce we must
             demonstrate that your nome on 36th St. is too small for you two and the 3 kids, Marilyn said it's a tn-level
             and the way those are dealt with for square footage on the appraisal could be a benefit to your situation, If
             you can find the most recent appraisal done on that home, please email it to me. I also understand that
             your Jast,rnortgage was done in 2007 and is an adjustae!e. Please also send me a recent" mortgage
             statement If it is adjustable, I 'know the rotes have dropped over the last few years. You might \Nant to .
             look at lockIng the rate ,on a fixed dependin'g on how long you plan to keep the DOUse.
             I'll help ya~ write the letter to USDA and the mortgage undef1Nriter but we also need to.fiJI in some holes
               on your Loan Application.
               We don't need any originals so either scan and email or fax the following:
               - 2 most recent pay stubs for'Robin
               - 2010 & 2011 W-2s
               - 2009 & 2010 federal tax returns for Kelley (all. pages) If you have filed 2011, send those and not 2009.
               - Navy Reserve pay stubs if you get tnem
               - 2010 & 2011 W-2s for N·avy
               - home owne(s insurance for 36th St home
               - driver's licenses
                 - recent retirement statement (all pages)
                 - 2 most recent bank statements (ali pages)
                - recent mortgage statement for 36th St home
                 - divorce decree (all pages)
               . I will be able to determine exactly how much house you can afford and the best available program for you·
                 onc;e·] have these.
               Thanks,
               Greg Salisbury
               Branch Manager
                616-258·5662
                Tell Free: 888-826-7117



~   of 2:                                                                                                                                      719/2014 5::>} PM
                                                                                                                                         BRaNN     nMSUl




                                                                                                                                                                P000009
                            Case:17-80052-jwb              Doc #:77 Filed: 07/23/19                Page 49 of 116
  XFlNITY Connect KelJey Brown -- Fwd_ Homeowners Insurance (USAA...       https:llconnect.xfinity.com/appsuiteJv=7.8.4-12.20180201.071626Iprinth...




              kelleybrown1@comcast.net                                                                            7nl2015 7:07 AM

              Kelley Brown -- Fwd: Homeowners Insurance (USAA)
              To Ruth A. Skidmore <ras@msblaw.com>


              Please review this E-Mail from our original mortgage guy and feel free to see all parties this
              was sent to.

              Thanks-

              Kelley Brown


              From: kelleybrown 1@comcast.net
              To: gsalisbury@adamortgage.com
              Sent: Thursday, March 8, 20127:32:02 AM
              Subject: Homeowners Insurance (USAA)

              Here is my Home Owners Insurance Info (USAA)




              Kelley Brown
              kelleybrown 1@comcast.net
              (616) 706-6123


              From: Greg Salisbury
              To: kelleYbrown1@comcast.net, fromille@yahoo.com
              Cc: larryandmarilyn@grar.com
              Sent: Wednesday, March 7, 2012 6:36:00 PM
              Subject: New home purchase details

              Kelley & Robin,
              Please call me as soon as possible to discuss your mortgage options.
              If we try to use the USDA Rural Housing Admin loan with $0 down and NO mortgage insurance we must
              demonstrate that your home on 36th St. is too small for you two and the 3 kids. Marilyn said it's a tri-Ievel and
              the way those are dealt with for square footage on the appraisal could be a benefit to your situation. If you can
              find the most recent appraisal done on that home, please email tt to me. I also understand that your last
               mortgage was done in 2007 and is an adjustable. Please also send me a recent mortgage statement. If it is
               adjustable, I know the rates have dropped over the last few years. You might want to look at locking the rate on
               a fixed depending on how long you plan to keep the house.
               I'll help you write the letter to USDA and the mortgage underwriter but we also need to fill in some holes on your
               Loan Application.
               We don't need any originals so either scan and email or fax the following:
               - 2 most recent pay stubs for Robin




      lof2                                                                                                                      312812018,5: 16 AM

                                                                                                                                       P000352
...   ---_ _--------
              ...
                              Case:17-80052-jwb                       Doc #:77 Filed: 07/23/19                              Page 50 of 116




                     XFINITY Connect Kelley Brown - Fwd_Homeowners Insurance (USAA...     https;llconnectxiinity.com/appsuite/v=7.8.4-12.20180201.071626/printh...




                                 - 2010 & 2011 W-2s
                                 - 2009 & 2010 federal tax returns for Kelley (all pages) If you have filed 2011,
                                 send those and not 2009.
                                 - Navy Reserve pay stubs if you get them
                                 - 2010 & 2011 w-2s for Navy
                                   home owner's insurance for 36th St home
                                 - driver's licenses
                                 - recent retirement statement (all pages)
                                 - 2 most recent bank statements (all pages)
                                 - recent mortgage statement for 36th St home
                                 - divorce decree (all pages)
                                 1will be able to determine exactly how much house you can afford and the best available program for you once J
                                 have these.
                                 Thanks,
                                 Greg Salisbury
                                 Branch Manager
                                 616-258-5662
                                 Toll Free: 888·826-7117
                                 Fax: 877-587·3536
                                 Email: gsalisbury@adamortgage.com
                                 CONFIDENTIALITY AND PRIVILEGE NOTICE
                                 This electronic mail transmission and any attachment may contain confidential, proprietary, and/or
                                 legally privileged personal information, as that term is tkfined in the Gramm·Leach·Bliiey Act
                                 (collectively, Conjidentinllnjormaiion), intendedfor the named recipient(s) only. Any review, use,
                                 disclosure, distribution, copying or other action regarding the information contained in this
                                 transmission and any attachment by an unnamed recipient is legally prohibited. ifyou aye not a
                                 named reCipient, immediately call me at 888·826·7117 or send a reply email and then delete and
                                 purge this transmission and any attachment from your computer system. Thank you.



                                     • USAA Account Summary.docx (43 KB)




                     2cf2                                                                                                                     3/28/2018.5:16 AM




                                                                                                                                                                     P000353




....   ~---   ••.   ----.~~-
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 51 of 116




                    Exhibit 4
                            Case:17-80052-jwb                 Doc #:77 Filed: 07/23/19                      Page 52 of 116
                                                                                  nnp;/!weo.mCllI.comcasr.nevZlmOralIVpnntmessage·?fd=j72563&tz=Am...
i
             XFINITY Connect -                                                                                      keJleybroWiJll@comcastnet



I
                                                                                                                                       .\- Font Size-

              tOT # 17

I.             From: keUeybrownl@Camcast.net                                                                           Too, MaY:(2, 2012 07:44 AM

I            Subject: LOT ;; 17
                  To: KHamersma@KBHhomes.com            -   EiDj.L-O€'     rz
                                                                                                                                  &' attacnment

               I hate to ask you this Kurt but can the rooflook!1ormal (Pointed) instead of chopped off
               (Cropped) ?? Is this too late for this modification??


I
!              KeUeyBrown
               kelleybrown@comcast.net
               (616) 706-6123




I        9
              ~Eoo~SilMr$!!jjlC~mmli'@y~iW_r.$ -
              To: kefleybrown1@comcast.net -'- N'E
                                                                                          'P-C&N-

              Sent: Tuesday, May 22, 2012 6:21:57 AM
I             Subject: Fw: New Home schedule


               -    Forwarded Message ----
               From: Kurt Hamersma <khamersma@kbhhomes.com> -- C>t>LL.D£R...
               To: Robin Thomas <fromille@yahoo.com> - {<.OGIN
               ce: larry mennetti <larryandmarilyn@grar.com>-_Jt~AL.'1UR
               sent: Thursday, May 17, 2012 5:08 PM
               Subject: New Home schedule

                Hi Rabln,
                The basement wallis in, backfilled and basement and garage ffoors are poured. The lo(looKs great after they smoothed eveJything
                out.
                Lumber will be deflvered tomorrow and framing wltr start the beginning of the week.
                I have the schedule attadled. Things normally run pretty smoothly 50 I would figure ~~IIilS_<1liO"11Iiiik"eIi&®~

 j              yourself.                                         ~-            1                     -           =
                The ~ flooring can tentatively be scheduled (0 3Jfy 12 aod 13~ Let me know !f thIS fS a sure thmg so 1: can let Jean :rom DeGraaf
                Ir1terjor,s lmow what areas she won't be doing Vi in.                                     .                            .' . .
                ,ifyau tell me which areas you are thinking for the wood floors I will work up a credit f'Or the vinyl in those areas.



    1

    j           Kurt Hamersma
                 K.B.H. Homes, L.L.C.
    :1           9S0 West River Center Drive
                 Suite E
    1            Comstock Park, MI49321
                 Cell:-(616)437-2681
    j            Phone: (616)785-0902
                 Fax: (616)785-9656
    I            E-Mail KHamersma@KBHhomes.com

    I                                                                                                                                  12121120141-2:45 AM


     t'=                                                                                                                                                . (    .'"   p




                                                                                                                                                              P000031
                         Case:17-80052-jwb               Doc #:77 Filed: 07/23/19                   Page 53 of 116

                                                                            nnp:t!weO.mall.comcast neUZlmbralWpnntmessagc'?id=58518I &t1.=Am. ..


           XFINITY Connect                                                                                  kelleybrownl@comcast.net
                                                                                                                             ~   Fon! ~-rn'


I           Re:    An~wan~~      main floor floorin~
I               From: kelleybrownl@:omcast.net                                                                Mon, Jun 11,2012 09:27 AM


!
           Subject: Re: Allowance main floor flooring                                                                    @l attadlment
                  To! Kurt Hamersma <kharners·ma@kbhhomes.com>




I               Thanks!!



                Kelley Brown
                kelleyll1:own@comcast.net
                (616)'706:6123



                from:     "Kurt Hamersma" <khamersma@kbhhomes.com>
                To: ·kelleybrRwn.1@comcast.net,·-fRObitrTh6inas" <fromille@yahoo:cmTJ>
                Ct:"~latry menFletti"<larryal1,d:m~i1yn@grar.com>
                Sent: Monday, 1-1 June, 20128:55:57 AM
i               Subject: Allowance main floor flooring


I               'Ro~in    and . Kelley, .
                ~Th~amountwewoulct"payforflo()ring      O!l the main floor is $1..401.



                Kurt Hamersma
                 K.B.H. Homes, l.L.C.
                 9S0 West RiVer Cenfer Drive
                 Suite E
                 Comstock Park, MI49321
                 Cell: (616)437-2681
                 Phone: (616)785-0902
                 Fax: (616)785-9656
                 E-Mail KHamersma@KBHhomes.com
                 www.KBHhomes.c;oll1
                 "Building Around You"




            ,




    lof2                                                                                                                      12l21120141:15 AM




                                                                                                                                              P000032
           Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 54 of 116

                                                                                 C'l
                                                                                 C'l
                                                                                 o
                                                                                 o
                                                                                 o
                                                                                 ~




                                                                           176




----~-------
             Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 55 of 116

                                                                                   "'o"
                                                                                   <')

                                                                                   o
                                                                                   o
                                                                                   o
                                                                                   0...




                 ,,
                 tJ                                                          178
                 f


---~~~---   -----
             Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 56 of 116

                                                                                   L()
                                                                                   C"l
                                                                                   o
                                                                                   o
                                                                                   o
                                                                                   o
                                                                                   (L




                                                                             179




----------
                          Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 57 of 116




                                              Exhibit 5




.... _   ..   _   ...•   _-
                  Case:17-80052-jwb                        Doc #:77 Filed: 07/23/19                      Page 58 of 116
     .1necr                                                                 nnp:!i weo.mal [.comcasr.netlZll1)oraJ n' pnntmessage:'! lQ=) I ~Hi4)&'tZ=..;mt


         Subject: Fwd: 9445 Crest Circle Dr Proposed Colors


     - - - - Forwarded message - -
     From: <swisspack@charter.nef:>
     Date: Thu} r"1ay3i, 2012 at 10:09 PM
     Subject: Re: 9445 Crest Orcle Dr Proposed. Colors
     To: Theresa Watson-<twatsonS60@gmail.com> - Kt3tt !·hrM.e'$
     Cc: Matt.& Courtney Wilson <courtne)'andmatt~·..ifson@<;harter.net>, Jeff & Erin Roberts <rCbja7S@a.ol.cOITl>·- IJ€ I.btl t:!o rzS




         We had received notice of the colorselection changes prior to sending the email on OS-30. Our'feelirigs' remain the Same as
         previoll5ly stated.




                        >                                                             -
13Again, we hqpe this will not be too much inconvenience. If the buyer's~ our ne~'J
·tneighbors,.are of a strong opinion regarding the PrQposed color selections please ~ve them contact us and we can arrange to
~ meet. We do not want to negatively impact the exdting time of building of their new home.

~        Erik Boillat
;; .'fiatt Wilson                 N "'" bt\ Po'1... S
~ "§!Ieff Roberts                                      '

H
if        nThu-, May 31,2012 at 8.41 AM, Theresa Watson wrote:

!!. _    The buyers changed theIr color selections agam the other day before Kurt
 ~ ~ gave you the samples. 1 think the. new selections are more subtle since the
 g   a   blue is not on the entire front. ~cOOse the 'clue (Midnight Surf, which
<ID - they love) for board and batten "*only'" on the front of the house. The
 l..J~ ~ horizontal D~ siding wilr 'be Pebble .to match the sides and back. ~
 0" -. shutters and front doorwiU be "'Black* instead ofOay. ~asked about
 ~ ~ putting tM Midnight Surf on the back and sides too, but it would cost more
     j
 E ·than they can afford. Please keep in mind that the windows will be trirtuned
 ~ .J in whIte (linen) and the comers of the house will be lin!:!n as weI! as the
  ;x.~"B Tada Clod soffit. What do you think?
  ~;:] "'Theresa Watso~
         KBH Homes, LLC
         960 West ~ive'r Center Drive
           Suite E
           Comstock Pari<, MI 493~1
            Phone; 616785-0902
            Fax: 616-785-9656
            EmaIl: lwats:6n9CO@gmaU.ccm


                                                                           ~             Ne::;ib [-\:I$,~
            On Wed, May 3D, 2012 at 9:48 PM, <swisspack@(harter:net> wrote:

              Theresa,

              Thank you for sending the new color sa'mples our way.

              We have reviewed your buyer's CQ/or selections and, unfortunately we reel
              there is too much ~ntrast between the colorS and we would like to request
              that they alter their'choice somewhat.          '

              In keeping with the siding color combinations of all the other houses in
               the assQClation we request that they choose a Siding color and a board and
                              l

               batten color that are from the same coler family: either a lighter blue and
               a darker 'blue, or a lighter brown and darker bl"O\"Vn. Accent color should be
               restricted to shutters and doors. Something like this would be similar to


                                                                                                                                                          c,
                                                                                                                                                          ~


                                                                                                                                      12!2Jl2014 1:17.'\&1




                                                                                                                                                     P000049
                              Case:17-80052-jwb                Doc #:77 Filed: 07/23/19                      Page 59 of 116
XFINITY Conn",,!                                                                . http://web.maiJ.comcastnetizimbralhiprinttnessage?id=578920&t2=Am...


         XFINITY Connect                                                                                             kelleybrownl@comcast.net
                                                                                                                                    + Font Size ~

          Re: 9445 Crest Circle Dr Proposed Color CHANGE


           From: Courtney and Matt WilS?" <courtneyandmattwilson@charter.net>                                               FM, Jun 01, 2012 02:57 PI
         Subject: Re: 9445 Crest Circle Dr Proposed Color CHANGE
             -. To : keileybrownl@Comcast.net
               Cc : swisspack@c:harter.nett robja75@aol.com, Robin Fromille <fromiUe@yahoo.com>

         '. Kelley,

           I just got you messages. The board says these colors are a go.

           Matt


           On Jun 1, 2012, at 11:40 AM, ke!!eybrowni@Comcast.net wrote:

                      Switching Color from Midnight Surf to saddle Brown on Front Board and Battan (Vertical) - SO Pebble (HoMzontal) on
                      entire house front sides and Saddle Brown in front as Accent Color (VerticaVFront) same coJor family...

                      1 hope this is a go and please Reply to AI! on this!!! We have to get order in Monday so please let us or Teresa know
                      ASAP!

                      Kelley & Robin


                      Kelley Brown
                      keileybrown@comcast.net
                      (616) 706-6123



                      From: kelleybrownl@comcast.net
                      To: swisspack@charter.net, courtneyandmattwilson@charter.net, robja75@aol.com
                      Cc: robja75@aol.com
                      Sent: Fciday, June 1, 20129:38:56 AM
                      Subject: 9445 Crest Circle Dr Proposed Colors

                      Can I please meet with someone ASAP to go over the color scheme of our new
                      house ???

                      Please call me!!!


                      Kelley Brown
                      kelleybrown@comcast.net
                      (616) 706-6123




                                                                                                                                BROWN 000158

I of I                                                                                                                                    12115120147:44 PM



                                                                                                                                                    P000048
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 60 of 116




                    Exhibit 6
      Case:17-80052-jwb     Doc #:77 Filed: 07/23/19     Page 61 of 116



Kelley Brown                                                          September 29, 2016
Kelley Brown vs.                                                          Robin Thomas


                                    STATE OF MICHIGAN

                         IN THE KENT COUNTY CIRCUIT COURT



      . KELLEY BROWN,

                      Plaintiff,

        v                                 'File No:     15-10556-CZ

        ROBIN THOMAS,

                       Defendant.
        ----------------------/
                            DEPOSITION OF KELLEY BROWN

            Taken by the Defendant on the 29th day of September, 2016,

            at the- offices of McShane & Bowie, 99 Monroe Avenue, N.W.,

            Grand Rapids, Michig'an at 4:34   p~m.

        APPEARANCES

        For the Plaintiff:     Ms. Ruth A. Skidmore (P58913)
                               McShane & Bowie, PLC
                               99 Monroe Avenue, N.W., Suite 1100
                               Grand Rapids, Michigan 49503                      •
                               (616) 732-5000
                               ras@msblaw.com

        For the 'Defendant:    Mr. Stanton P. Galdys (P79573)
                               Galdys Law, PLLC    .
                               2153 Wealthy Street, S.E., #196
                               East Grand Rapids, Michigan 49506
                               (616) 490-0656
                               galdyslaw@gmail.com

        REPORTED BY:           Lauret Henry, CSR 6469
                               Certified Shorthand Reporter
                               Registered Professional Reporter




                                        Page 1

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     .©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                                     P000055
       Case:17-80052-jwb   Doc #:77 Filed: 07/23/19    Page 62 of 116


Kelley Brown                                                       September 29, 2016
Kelley Brown vs.                                                       Robin Tbomas


  1                             TABLE OF CONTENTS

  2
  3     WITNESS:                                                    PAGE:

   4    KELLEY BROWN

   5    Examination by Mr. Ga1dys                                       3

   6    Examination by Ms. Skidmore                                  48

   7    Further Examination by· Mr. Galdys                           55
  8

   9    EXHIBITS:                                                   PAGE:

 10     Exhibit 1   Lien release and copy of check                   19

 11     Exhibit 2   Blake's. Seamless Gutter invoice                 29

 12     Exhibit 3   Nicholson Sprinkling invoice                     34

 13

 14            (Original exhibits photocopied and. sent to
                both counsel; originals 'sealed with original
 15             transcript. )

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                      Page 2

             Great Lakes Shortband, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
                                                           \




                                                                                P000056
       Case:17-80052-jwb      Doc #:77 Filed: 07/23/19    Page 63 of 116



Kelley Brown                                                         September 29, 2016
Kelley Brown vs.                                                         Robin Thomas


  1           separated from.
  2     Q     Have you ever been the plaintiff in any other lawsuit?
  3     A     A "custody -- family -- in the family court".
  4     Q     You had some sort of family proceeding against someone
  5           else?
   6    A     Sure,
  7     Q     Did you ever say to Robin that her former husband made
  8           out .well, and I'm going to make out well, toO?
  9     A     No.

 lQ     Q     No?     You're not using this action as a form of

 11           harassment towards Robin?
 12     A     No.
 13     Q     Did you attend the closing?
 l4     A     Yes, I did.
 15     Q     Who   all'~as   at the closing?
 16     A     Robin, myself, Marilyn Mennetti, and there was like
 17           three other women.       It was like -- they were all party
 18           to the closing.
 19     Q     Do you know were the three other women from certain
 20           agencies?
 21     A     They must have been from like the title company, and it

 22           was somebody,     ~   representative from   KB~,   I believe.    I

 23           didn't get like all their names.
 24     Q      Did you ever say at the closing, Robin, why am I not on
 25           this paperwork?
                                        Page 45

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                                   P000099
       Case:17-80052-jwb     Doc #:77 Filed: 07/23/19   Page 64 of 116


Kelley Brown                                                       September 29, 2016
Kelley Brown vs.                                                       Robin. Thomas


  1     A     Yes, I did.

  2     Q     And what did she say?

  3     A     She made it sound like it was like an oversight or like

  4           she was just as -- kind of like she didn't -- like she

   5          was just as dumbfouncied as I was -that I wasn't prepared

   6          on the documentation.

   7    Q     But she signed the documentation?

   8    A     Right.

   9    Q     You saw her sign the documentation?

 10     A     Yeah.

 11     Q     And she told you she was surprised you weren't on it?

 12     A,    Yeah, that's how it went.

 13     Q     Did you ever say        did you ever at any point during

 14           the closing say to anyone, other than Robin, I should

 15           be on this paperwork?

 16     A     Yes, I did.

 17     Q     And who did you say that to?

 18     A     To the whole group.

 19     Q     And what did anyone else say?

 20     A     That's when one of the ladies stepped up and said,

 21           well, Robin can put you on the mortgage in six months.

 22     Q     Who said that?

 23     A     It was one of the people in the proceedings.

 24     Q     You don't remember?

 25     A     No, I don't.

                                       Page 46

             Great Lakes Shortband, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakessborthand.com www.greatlakesshortband.com




                                                                               P000100
       Case:17-80052-jwb   Doc #:77 Filed: 07/23/19    Page 65 of 116


Kelley Brown                                                       September 29, 2016
Kelley Brown vs.                                                       Robin Thomas


  1     Q     It wasn't Marilyn?
  2     A     No, it wasn't.

  3     Q     It wa·s one of the other three women who were there?
  4     A     Correct.
  5     Q     And she said that you could be later added to the
   6          title?
  7     A     Correct.
  8     Q     Did Robin ever say anything in response to that?
   9    A     That's what she agreed on, that she was going to put me
 10           on the mortgage in six months.
 11     Q     So she said aloud during that -- during the closing, I
 12           will put Kelley on in six months?
 13     A     That's what she agreed to do with the recommendation
 14           from the gal in the closing.
 15     Q     How did she agree?
 16     A      I looked at Robin and I asked her point blank, I'm
 17           like, are you going to do this in six months, and she
 18           said, yes.
 19     Q     And so you let her sign the paperwork by herself?
 20     A     We were -- we went and -- she signed and we went and
 21           celebrated and had a house.
 22     Q     And she never told you at any time, I'm building this
 23           house, prior to you moving in together, I'm building
 24            this house ·for me and my kids?
 25     A     No.

                                      Page 47

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                                P000101
       Case:17-80052-jwb    Doc #:77 Filed: 07/23/19     Page 66 of 116


Kelley Brown                                                        September 29, 2016
Kelley Brown vs.                                                        Robin Thomas


  1     Q     Sl:le never --
  2     A     It was ---it was all a combined effort.          It was always
  3           going to be -- even through our -- the housewarming
  4           party that we had, it was Kelley and Robin, or Robin
  5           and Kelley's housewarming party.
   6    Q     Right . .I'm asking what· she told you.        I'm not asking
   7          what was the atmosphere, what were the parties.             I'm
  8           asking did Robin ever tell you, Kelley, I'm building
   9          this house for me and my kids?
 10     A     No.
 11     Q     This·is not our house?
 12     A     No.
 13                        MR. GALDYS:     I think that's all the questions
 14           I have.
 15                        MS. SKIDMORE:     I have a quick few to
 16           follow-up.       Can we go off the record for just a second?
 17                                    (Brief recess.)
 18                                    EXAMINATION
                                                                                ,
 19     BY MS. SKIDMORE:
 20     Q     Mr. Brown, in your deposition testimony, you indicated

 21           that you had interfaced with the builder in connection
 22           wi th the construction of the .home..      When you interfaced
 23           with the builder, did you do so as a prospective owner
 24           of the home?
 25     A     Yes, I did.
                                         Page 48

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                                    P000102
       Case:17-80052-jwb       Doc #:77 Filed: 07/23/19   Page 67 of 116



Kelley Brown                                                        September 29, 2016
Kelley Brown vs.                                                        Robin Thomas


  1     Q     And you did that on the assumption that you would be .

  2           included on the title to the home?

  3     A     Correct.

   4    Q     Did you also interface with the homeowners' association

   5          as a prospective owner of the home?

   6    A     Yes,    I did.

   7    Q     You testified that you paid for the hardwood floor

   8          materials that were installed in the home and also

   9          supplied the labor for that installation, correct?

 10     A     Correct.

 11     Q     And that was done before the closing on the home,

 12            correct?

 13     A     Yes.

 14     Q     Would you have contributed the hardwood flooring and

 15            the labor if you had known you were not going to be

 16            included as an owner of the home?

 17     A     No.

 18     Q      In connection with the wiring that you testified you

 19           paid to install before the closing on the home, did you

 20            do that on the understanding that you would be an owner

 21            of the home?

 22     A      Yes.

 23     Q     Would you have made that installation and incurred that

 24            expense if you had not expected to become an owner of

 25            the home?
                                        Page 49

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                                  P000103
       Case:17-80052-jwb    Doc #:77 Filed: 07/23/19     Page 68 of 116


Kelley Brown .                                                       September 29, 2016
Kelley Brown vs.                                                         Robin Thomas


   1    A     No.

  2     Q     Then you testified with respect to the closing that you
  3           attended, you expected at that time to be signing the
  4           documentation that would make you an owner of the horne,
   5          correct?

   6    A     Yes ..
   7    Q     And you were surprised when you arrived at the closing
   8          and were not required to participate?
   9    A     Yes.
 10     Q     And was there some discussion of an MCC certificate for
 11           first-time homebuyers in connection with that closing?
 12     A     Yes, there was.
 13     Q     Can you tell me what role that played in the
 14           explanation for why you were not included on the title
 15           at that time?
 16     A     That's kind of where the realtor and I like kind of
 17           fell off as far as the correspondence was at that
 18           point, and I didn't know anything about this MCC or
 19           anything about what this was.         But I -- since I owned a
 20           house, it's corne -- I came to realize that I would not
 21           be able to   -~   I wouldn't qualify, so what kind of
 22           happened, this MCC certificate took that -- kind of
 23           myself off of the closing, and that's why Robin was,
 24           she was able to qualify for this MCC certificate that
 25           the realtor, Marilyn Mennetti, had proposed, and I
                                       Page 50

               Great Lakes Sborthand, P.O. Box 2002, Grand Rapids, Micbigan 49501     ©
. (800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshortband.com




                                                                                 P000104
       Case:17-80052-jwb        Doc #:77 Filed: 07/23/19   Page 69 of 116



Kelley Brown                                                         September 29, 2016
Kelley Brown vs.                                                         Robin Thomas


  1           don't think I ever spoke with the realtor after that.

  2           Everything was kind of just done through Robin and the

  3           realtor and through that closing process and the

  4           that's why    r    wasn't on any of the documentation.

  5     Q     When you say you wouldn't have qualified, you mean for

   6          the special first-time homebuyers' certificate, not

  7            that you wouldn't have qualified for. the mortgage loan?

  8     A     Right.

  9     Q     Okay.

 10     A     Because I owned another residence and the mortgage

 11            you can't have a mortgage for like three years or

 12           something like that.

 i3     Q     Was there anytime at which you were involved with a

 14           mortgage lender in connection with the proposed

 15           construction of this house where you supplied your

 16            financial documentation on the understanding that you

 17           would be a part of the mortgage process?

 18     A     Yes.     We originally went to Greg Salisbury from Ada

 19           Mortgage and       r -- r gave him all of my documentation
 20           and Robin's documentation to work up to figure out what

 21           we would prequalify for, and

 22     Q     And you provided Mr. Salisbury with your income

 23           information on the understanding that you would be a

 24           part of the mortgage loan application, correct?

 25     A     That's correct.

                                         Page 51

             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Micbigan 49501     ©
(800) 234-2044 (888) FAX-6776 gIs@greatlakesshortband.com www.greatlakessbortband.com




                                                                                   P000105
       Case:17-80052-jwb   Doc #:77 Filed: 07/23/19    Page 70 of 116


Kelley Brown                                                       September 29, 2016
Kelley Brown vs.                                                       Robin Thomas


  1     Q     And at the closing you indicated this is when you

  2           learned that you had not been in~luded on the

  3           documentation, but there was also a representation to

  4           the effect'that you would be added to the title later?

  5     A     Correct.

   6    Q     Is that correct?    All right.     So post-closing then, you

  7           testified that you made certain additional

  8           contributions to the home, including gutters, lawn

   9          installation, stove, and half of the sprinkler system.

 10           With respect to the contribution of the lawn

 11           installation, would you have made that contribution in

 12           the absence of the representation that you would be

 13           added to the title later?

 14     A     No.

 15     Q     In connection with the gutter installation, is that a

 16           contribution and improvement you would have 'made in the.

 17           absence of a representation that you were going .to be

 18           added to the title later?

 19     A     No.

 20     Q     With respect to the Jenn-Air stove that was supplied

 21           and installed to the home, did you make that in

 22           reliance on the representation that you would later be

 23           added to the title on the home?

 24     A      Did I bring .that into the house to

 25     Q     On the assumption that it would be made a part of the

                                      Page 52


             Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501     ©
(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com




                                                                               P000106
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 71 of 116




                    Exhibit 7
                                                             Case:17-80052-jwb                  Doc #:77 Filed: 07/23/19                        Page 72 of 116

.!NITY ('nnnt'Cl                                                                                            hftp:/lweb.lll<!il.col1lcasLnet/zi 1l1brnlhJprintl11essage?i u=-53 5363&tr-AnJeri crt/New _ York&xi In= I



         (616) 560-3397 Cell
         (616)957-2306 Fax
         (800) 968-4234 Toll Free
         NfVllS license 11153580

         Proudly serving West Michigan for over-25 Years!
                              ....              .. - _....... --.
                                            ~""-'-'-'-'-""
                                                                                                                             ..--"--'-~""~"'-"'--   --. ,.--.-.. -.- .....   ~---   ...
         From: kelleybrownl@comcast.net [mailto:kelleybrownl@comcast.netj-
         Sent: Wednesday, March 14, 20122:32 PM
         To: Scott DeWolf
         Subject: ROBIN THOMAS INFO

          Perhaps you, have a check off list and could email me back wI the outstanding docs after these???


          Thanks-



          Kelley Brown
          kelleybrown 1@comcast.net
          (616) 706-6123


          --   -------~---   ..   -------~--.--~-
                                                                      ~--~--------~---~--~--~--~~~--~---------

          Tilis emal message and any attachments are Intended ant-,' for the use of the addressee(s) named above. Ths message may contah privre'ged and conttfentiaJ hformatbn. If you are not the htended
          recpent, any rev~w, dissemhatbn, distrilutbn, or copying Is stri:t~ prohbted. If you receNed this ema! message h error, please Immedstely delete It: and notify the sender by rep~lng to this ema'
          message or by teJepllone,


        . _ robin2010 w2.pdf
        'ImJS63 KB
          ,. robin bankl.pdf
        'IEiD247 KB    -
          __ robin bank2.pdf
        lfr1DS66 K8
        ... robin bank3.pdf
        '~59KB
        _.. robin credit letter l.pdf
        '1ll!1136 KB




                                                                                                                                                                                                    Rll1nOld   11·~4 AM




                                                                                                                                                                                                                   P000028
                                                                    Case:17-80052-jwb   Doc #:77 Filed: 07/23/19                        Page 73 of 116

a.. ITy.oH.UIHk.L.t                                                                           hI I P:11\,,,' eb.11 Ut iJ.COIHC(lS t.!let!zi Illbra/hl pr i!lImes sage? id""5 3 53 63 & tt:= A me rica I New_.Yo rk& xiIll""" I


       Xf:INnY Connect                                                                                                                                                    kelleyb rownl@comcast.net
                                                                                                                                                                                                   ± pont Size :
       ------.-.--"--------------~-----,-----------------------



          Re: ROBIN THOMAS INFO


             ~rom     : kelleybrownl@comcast.net                                                                                                                             Wed, Mar 14, 201204:00 PM
          Subject: Re: ROBIN THOMAS INFO                                                                                                                                                    (jjj6 a.ttachments
                 To : Scott DeWolf <sdewolf@exchangefinanclaLcom>


           Here are more docs and for sure her 2010 W2 .... hopefully not too overwhleming and there may be a duplicate_ ..

           THANKS!


           Kelley Brown
           kelfeybrown!@comcast.net
           (616) 706-6123

           •• __ • _ _ _ _ O _ _ _   ._~ _ _ H   _________• _ _ _ _ _ _ _, _ __



                                                                                                                      ---'---------------------,---------'----,
           From: "Scott DeWolf' <sdewolf@exchangefinancial.co,m>
           To: "kelleybrown 1@comcast.net" <kelleybrown 1@comcast.net>
           Sent: Wednesday. March 14.20123:50:53 PM
           Subject: RE: ROBIN THOMAS INFO

            2010 W-2
            Divorce decree
            Court order for child support
            3 month bank statements to show receipt of friend of the court if direct deposited (its not showing on the statement provided)
            Last statement on any other asset accounts including retirement.
            Copy of the Satisfaction of Judgment for the civil judgment with Cili (the attorney that provided the letter, should be preparing this).
            Document the source of fllnds to payoff the judgment.

            Thanks,

           S'cott DeWolf
           Exchange Financial Mortgage Corp.
           (616) 575-9850 Direct


                                                                                                                                                                                                   8/13/2014 11 :,4 AM


                                                                                                                                                                                                                         P000029
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 74 of 116




                    Exhibit 8
                    Case:17-80052-jwb           Doc #:77 Filed: 07/23/19         Page 75 of 116




KB

From:                      The Boillats [swisspack@charter.net]
Sent:                      Friday, September 28,20129:06 AM
To:                        kelleybrown 1@comcast.net
Cc:                        fromille@yahoo.com; Courtney and Matt Wilson; Roberts Jeff; Lane Steve & Gail and
                           Elizabeth
Subject:                   Re: Robin Thomas I ETC


Hi guys,

Will do on adding Robin's email


Please go ahead and direct dues to treasurer.


Y"\le'll get with treasurer and get your reimbursement check.


Thank yOll,

Erik


On Sep 28, 2012, at 7:44, kellevbrovm1@comcast.net wTote:

        Erik-

        Also, Robin's E_Mail to be added to the master list = fromille@vahoo.com - Thanks!

        We have Assoc. dues for the Association and also a bill for the work done on the
        common property...

        I believe the Dues are $35 / Mo. and should we direct these to the Treasurer or to the
        Association??

        The bill for the common work came to $200.

        Thanks!



        Kelley Brown
        kellevbrown@comcast.net
        (616) 706-6123
                            Case:17-80052-jwb                Doc #:77 Filed: 07/23/19                      Page 76 of 116

XflNITY Connect                                                               http://\\'eb.mail.eomcas t.ne tI zi mb fa/h! pri ntmes sage? id= 72 962 0& tz::= Am. ..




         Kelley Brown
         kelleybrown@comcast.net
         (616) 706-6123



         From: kelleybrown1@comcast.net
         To: "Steven Lane" <steve.lane@myfamilylane.com>
         Sent: Monday, October 15, 20127:42:23 AM
         Subject: Re: Bill for commom area grading ...

         I did get underground sprinkling accomplished and it also covers the common area from
         road back to future trail beginning ... This will be really nice after the grass comes in nice and
         thick! I am trying to make it seamless from our yard to the Pfeiffles accross this common
         area and then hopefully a trail can start here to run around the back area for everyone!




        Kelley Brown
        kelleybrown©Comcast.net
        (616) 706·6123



        From: "Steven Lane" <steve.lane@myfamilyJane.com>
        To: kelleybrown1@comcast.net
        sent: Tuesday, October 2,20124:16:26 PM
        Subject: Re: Bill for commom area grading ...
        Just give me a copy, I will write tgat per agreement with Erik neighborhood will pay 25%.
        Thanks. If you need, I can make copies at my house, give me the receipt, I wiH return the original to you.
        On Oct 2, 2012 12:58 PM, "kelleybrownl@comcast.net" <kelleybrownl@comcast.net> wrote:
          can I give you sort of an unofficial bill on this I? it cost me about 800 dollars to do the lot including the common area which was
          about a quarter of this space ",this included the trees, grass, & seed ".it a little cultivation!




          Kelley Brown
          kelleybrownl@comcasLnet
          (616) 706-6123 cell

         ----- Reply message ---
         From: "Steven Lane" <stev~.lanetg:'mirfarniJyJan~.com>
         Date: Sun, Sep 30, 2012 5:32 pm
         Subject: Bill for commom area grading ...
         To: <keIJ2ybrown!Q.'comcast.net>

         Kelley
         I am Steve Lane and am treasurer of the neighborhood. If you can send me a copy of the bill, ! will cut a check for the S200.
         Feel free to drop it in my mailbox 9313 Crest Cirde Drive.
         Thanks.
                           Case:17-80052-jwb              Doc #:77 Filed: 07/23/19                  Page 77 of 116

XFINITY Connect                                                            htlp://\veb.nlail,comcast.nct!zlmbrn/hiprintmessage?id=729620&tz=Am..


       XFINITY Co n neet                                                                                      kelleybrownl@comcast.net
                                                                                                                                 + Font Size-

        Re~   Bill for comrnom area grading ...


         From: kelleybrownl@comcast.net                                                                           Fri, Jan 04, 2013 07:44 AM
      Subject: Re: Bill for commom area grading ...                                                                         @'1 attachment
           To : Steve Lane (My Family Lane) <steve.lane@myfamilylane.com>

         I will forward this to Robin, but I certainly don't think so ...

         did you put it in our mailbox or did someone receive it at 9445 ??

         Thanks!




        Kelley Brown
        kelleybrown@Comcast.net
        (616) 706-6123



        From: "Steve Lane (My Family Lane)" <steve.lane@myfamilylane.com>
        To: kelleybrown1@comcast.net
        Sent: Friday, January 4,20137:10:50 AM
        Subject: Re: Fwd: Bill for com mom area grading ...

        Kelley
        I delivered the check by hand to your door on Sunday 11/04/2012. The image below is from my accounting system. I will check the
        account statements but could you also make sure it wasn't depOSited by your wife? I wi!! verify the check hasn't been cashed and
        will stop payment and cut a new check. Sorry for any confusion.
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 78 of 116




                    Exhibit 9
                               Case:17-80052-jwb   Doc #:77 Filed: 07/23/19    Page 79 of 116




                                                       ..
          :rllvofce No:          76
          Dat~                   2:7 'Nov 12
                                                       .,




                                                                                                                •
                                                   •


                                                               .- It:;?




                                                                                                                         I

                                                                                                                         I
           .. Indicates nQn-~axable item
                                                                                 -Subtotal          $459·95              I
                                                        ,.
                                                                              Tax (0.00%)
                                                                                    Total
                                                                                                      $0.0-0

                                                                                                    $459-95
                                                                                                                         [
                                                                                                                         lI
                                                       l

                                                        ,.                           Paid             $0.00

                                                                              Balance Due           $459·95
                                                                                                                         :1




                                                                                                                         \
                                                                                             BROWN 000171


                                                                                                                         1
                                                                                                               P000037
- . - _...•• _ - -
                     Case:17-80052-jwb        Doc #:77 Filed: 07/23/19       Page 80 of 116


r----~·:=======================================~v~m"'ru;':.':~~~;Lro~m~::~
    KELLEY R. BROWN
                                              74-5/724        1114
      '50' • 36TH ST.SE
      GRAND RAPIDS. MI 49508
                                             . .
                                                     I~/Z", L:: .
                                                       .              Uul~


       b"tJ~~~;" 6LA~~ Sf"tM u::~S Ca.t..lr'(t;1'!~ $ . Z30~
        ~~~
      -- m --

  ,                                                                                 o


                                                                  ..,•
                                                                  J

                 ~taeGB843             lZ-86-ZS+Z
                                                                      ,
                                                                   ,
                                                                 . :




. Posting Date                 2912 Dec 06
DBfCR Indicator                Debit
Amount                         $230.00
Posting
      , Check Number           1114
Posting Account NUIi:Jber 7160844853
Posting Seq Number             75812518
 Tran Code                     1114
ABAIRT Number                  7240005




                                                                                        BROWN 000'72




                                                                                                       P000038
                         Case:17-80052-jwb                                 Doc #:77 Filed: 07/23/19                                         Page 81 of 116
                                                                                          "._-. _.-         .---.~.---'--'-                      --""."        ------~-             '-'--- ..    ,




                                                                                                                                                                       .. :.         .: r
                                                                                                                                                                    ~; ~;': ,:'.:) .. ::. ~~~:: ,
                                                                                                                                                                                              . :::




        l-2-+---+----=-------+---t---r------! "


         ~~::li_~
         I'"
                                  ____/___       .-f-  /L- -,~
                                                            ./ Aft=:-=;2-(r~-_-------++-_-
                         ---~-~ff.LV~~-~~-v~~~i-~~----+_~~~--~~l
                                                                                         __
                                                                                          -I----+--i                                                                                             I
         H:16--+~r(------------1----r~:--tl
         ~t17+__~~_ _ _ _----------~--_r--~~j

         :~.~ '"                                 '. . · !,\,t;&t{~1~'\i¥t1i;'~;;;!0i~l;;<1
         a     ..cams-ROC""5                                        KEEP THIS SUP FOR REFeRBiCE                                                                           8ROWNOl-",,~ .~
..,. ';.-,.,.. :'.,_.:-i;~ ..... ...6.-'. . . ,..:;c;.,:·,~_~.,:··ir.:.:., ... ,.·'b;":f;·.. 4rfe··¥te';;---<~ <"t¥z..i#f&~O:'t·i ft'· \i.tb- t"W'-jj,v #>3t1¥i·'   ·Mtc'+":.g; -o.~ ·rt:i.·i... ~~



                                                                                                                                                                                                 P000041
                 Case:17-80052-jwb         Doc #:77 Filed: 07/23/19     Page 82 of 116


                                                                                                     • j




Posting Date 2012 Oct 15 Posting Check N~mber 1109
Amount $1,530.11                                     Posting Date 2012 Oct 15 POsting Check NUmber 1109
                                                     Amount $1,530.11




                                                                                      BROWN 000175




                                                                                                      P000042
                            Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 83 of 116




                                                Exhibit 10




.....   -               - -
                - - . -..
            .....
                                                         Case:17-80052-jwb                               Doc #:77 Filed: 07/23/19     Page 84 of 116




.. Ii https:!.I',.·."iI"A'.facebook,com!eventS/372299516173538/                           -_.__----          ··----:-cll !II. I~icrosoft (6ln~)--J:j
                                                                                                .__.-------------- -._--_.--:---.-.. __.-
                                                                                                                                                                                fl IE! .... it             a
        .1      RODin Ii KellYS Housewarming Party


  ~ Will;t Pros
  W                  EditProfile

  r·.1Y EVEfiT S

  ~ Upcoming                           28           AUG

  L! Calendar                                       24                Robin & Kelly's Housewarming Party
  [!J      Past
  ~ Create                                   :."!       Opo?n In. itEi' Ho}ste,j      ~J:   Wendy Hanna .3f!':1 Robin Fromille                                   '+ JOin              Maybe    Decline     •••

  Jl~IS     INfEft
  Meet& Greet 2G15 Fesli ...                 <:>         Friday, August 24, 2012 at 6:00pm
  -cd.ar at          ~':'G~<"J'!                    .    1.1.')f';   than   3 :Bar 39(.

  Shanghai Wednesday's ...
  -·C'..:hl,;' .~!   ::.? ~ ~.')·I            o 9445 Crest Circle Dr. Rockford. 11111
  Circus al Man Jin Lau
  -(~j!i:'    {oil,;, :01~,r·
                                                                                                                                                       Jason, Robin and 6 other friends went
  Shanghai Wednesday's ...                   Your are InWed to celebrate Robin & Kelly's new home! Food will be
  -;:;'~l,~·.· iii ':.~~PIl'1                provided; please BYOB and a camping-style chair.                                                          GUi:STS

  Public Hearing on Resul. ..                                                                                                                          10                     12                136
  -.~I';~J:-r(,:·.. ~i 7:~:;~;::1t·.
                                            POSTS                                                                                ',,Ii8'IV D6('lines   \·;·ent                rl"l::>,I::':;    in,it~(l


  Massachusetts - Clinical ...
   Frw,~~'     (1!   '.i·CDal'~              ;~                 Damon Brown is                 ~1()in9                                                 $UGGESTEO E',.JEIIYS

  EXPERIENCE NIGHT GL. ..                    ~                  L,lIyllst 2..\, 2012
                                                                                                                                                                            Wedding
  Fndfly 31 ~.:j)Cp'tf:

                                                                                                                                                             ,~
                                             UI(e . COlTIment                                                                                                               Sat oct 11 at Kalamazoo, MichL ..
                                                                                                                                                                            :: gLl&st~
   3 More Evenls
                                             ~
                                                                                                                                                                 '~':-:-"
                                                               '.":"dte -3 '.::.::rnmBnt "                                                                                  Join Maybe




                                                                                                                                                                                                            P000302
                                            Case:17-80052-jwb                              Doc #:77 Filed: 07/23/19      Page 85 of 116




 4o' Q httPs:!l'i.!'.'!'~.facebook.co~w,.entsim29951617JS!8!                                                  "'='C! !til· I·lio·o,oft (8il1g)'--=~PJ               «:( til             ....      -ft'            a -
       2
           Robin & Kelly's Housewannlng party                                                                       Q,



                                                   Kelley Brown is 9'01119
                                                   ':'.LI~lUS"t   2"1. 2.012                                                                                    Brewer's Grove Tree Beer Rei ...
                                                                                                                                                                Friday at Rockford Brewing
                                      LlI':e . COlllment                                                                                                        FlJndfai':"';(· I;:.    R,:"j'1,:,r(18r';hj(t~

                                                                                                                                                                Join' Maybe
        (LeoA L\b(L          0)                 larry Mennetti DUH
                                                ';:"ugllst 2:2., ZO'12 ;;!i 11H':'~8rn· Like                                          1'TlMUll tl           ,   AIDS Watk + Run 2014
                                                                                                                                      ~'~;~~"~I"           AI
                                      ~ ·····,..';;. ...... ·!,·111111':"1                                                                                 .u
                                                                                                                                      ....... t'J!.ArUI\        Sat Sep 13 at Rosa Parl(s Circle
                                      ~           ,.1   •. "'·....  .. ·,1•••                                                         e:p.!1:~.                 Ft,n1(lr:3iser'   "2   ffi,:m,~'3 81',;: :}J!n.::

                                                                                                                                                                Join' Maybe

                                                   Courtney Titus is 90lno                                                                                      Room Full of Etephants
                                                   ::..u:;:ust '20.201:2                                                                                        Tomorrow at Rockford Brewing
                                                                                                                                                                C ':'11::611 . b~' Ri),:H:fC Br':h!·.·i:1)
                                      Liles' Comment                                                                                                            Join' Maybe


                                      •         ~~~!:iz~;~~~ ::'~I ~;~~~i~~i~~m work                                                                            Hannah Rose n the GraveTone...
                                                                                                                                                                Saturday at Rockford Brewing
                                                                                                                                                                (:':.I"I(8ft b: R·)(.!i.)(d 8r~.·.. in~'
                                      ~           ':"rile a (.('ITllTII;,nt"                                                                                    Join' Maybe

                                                                                                                                                                Wine & Canvas - Grand Rapids
                                                                                                                                      ~~;
                                      ~            ltacl Mautz Chisholm
                                                                                                                                      heJh~~ .
                                                                                                                                                                Wed Sep 17 at Uccellos Ristor...

                                      III          ~.I.IIJust:22      201l
                                                                                                                                                                Dinh'I~I' tl. !}c'::eH·)s Rist')(3fote

                                                                                                                                                                Join Maybe
                                       I'm so bummed we won't be able to go. We are camping this weekend. I
                                                                                                                                      En;:'llish iUS' rlt;8C;. TtE-ilnS'                   '':':''Jh~5         i.!':.r,;.   ~
                                       hope we can have a raincheck!
                                                                                                                                      Fao:.ebo·:w.;" 201j
                                       Lil<e' Comment


                                       ~ ~:·,:t'ite '" ,:;.)tYtlnilliL
                                                                                                                                                                 1. Chat(81)                                                          ,
~-';

, :.' start        (: :, @ fjj        ")   (2) Robin c<.KeHy's Ho".             "iF   housewarming2 - Paint                                                     ~           ~ .',""': i,q)!:.:);)~       ':.1: 1 \ ..   1   6:22 PM




                                                                                                                                                                                                                        P000303
                                                Case:17-80052-jwb                              Doc #:77 Filed: 07/23/19   Page 86 of 116




...~.:Jih~;;;;;;:;'~fu,ebOOk"Om!..~!ent'!Jm9951617J5~;-"----~_~~-.--.-.-_-~C;-II~·                                          MiOO~Oft~ing)                  _Ll               tr lEI '" ~                                a           -
          2
              Robin & Kelly's Housewarming Party

                                                    Sue Maclaren Bristol
                                                    ;',tlQLlst '!2. 2012

                                        i hope to stop by for a bit Paul will be at the White Caps game with Sam,                                                    Brewer's Grove Tree Beer Rei .. ,
                                        Excited for your new home. @                                                                                                 Friday at Rockford Brewing
                                                                                                                                                                   . FUrt(!r8is8f .jJ; R')CI1.)!"j 6(0:;-, ·!n~:
                                        Lil:e . comment                                                                                                              Join' Mavbe

                                        ~.1 Niklli waIT:" We wil~ b:. in Wis~onsin for a wedding, Sorry                              rl1Mlltn 13             '"'     AIDS Walk + Run 2014
                                        _   ·~.t!9ust 1''::' .:!'·J1'i .3t 11j'!)~;pm' Lllte                                         :'~';I'I;'             ~,
                                                                                                                                     wi;;:                      Sat Sap 13 at Rosa Parl(s Circle

                                        G         ';\:rit03.3 ·::',)mrllenL
                                                                                                                                     ..... <> _",.,
                                                                                                                                                            I J Fumlr~::'iser' ~ fri-:!IH.ls 3r·~ ~·:';n;;
                                                                                                                                                           ...Ii)
                                                                                                                                                                     Join Maybe



                                        ::~-.  , wendy Hanna
                                             .'~
                                        t',>· 'it '::"lI~!lISt 'Ii 201 Z
                                                                                   c:e'Ji:~(i ;JI~, ~;i'~n'.
                                                                                                     .                               """
                                                                                                                                    [I  "
                                                                                                                                       ~,   .
                                                                                                                                            ~1"
                                                                                                                                                "   "',;

                                                                                                                                                 . $.iit .
                                                                                                                                            <'.;'i'·..·
                                                                                                                                                                     Room Full of Elephants
                                                                                                                                                                     Tomorrow at Rocl<ford Brewing
                                                                                                                                                                     C')11,:611' b: H,::'::.ji':r,j 8r~ . .·:jr.9
                                                                                                                                                                     Join Maybe
                                        Lil~e   'Cornrnent
                                                                                                                                                                     Hannah Rose n the GraveTone••.
                                        . . Chert Westcott I'm going to be gone up northlll t,Q). Bummerlll                                                          Saturday al Rocl<ford Brewing
                                        !ifII . .
                                             :ugust "11. 20'12 ~~t 2: 1)!jJtl). LlI(e                    .                                                            C')n'>~l1   . :),'   ~:->.::I·,1,:·rd Br6:'·.'i:·!~1
                                                                                                                                                                     JOin Maybe

                                        G           ... fit!? "   ::::omm ~nt...

                                                                                                                                     ~.I~ ;ll
                                                                                                                                                                     Wine & Canvas ·Grand Rapids
                                                                                                                                                                     Wad Sep 17 at Uccallos Ristor. ..
                                                                                                                                    tQta'n'9."
                                                                                                                                        d A                          [tlning 1::: U('::-'3H,JS f\'\st(:rapt.,
                                                    Robin Fromille is 90w,>!
                                                                                                                                                                     Join' Maybe
                                                    '::"W';.lust 1"1. 20 'I Z

                                        Lil(a . Comment                                                                             Englisl', -I):::: Prj-·;,:).::· n:nns' (')01 ies' iJN';·
                                                                                                                                    F;3:,:e.I)O':ll~':;:~           20'1.1
                                        G            :rite 3      (;ornm~nt."

                                                                                                                                                                      1- Chat 1991
~-"+

. .j.:   start
                 ....
                        r::,
                           I
                               @   61   "J (2) Robin 2tKelly's Ho",
                                                                                     .
                                                                                     i~': hou::ie l,\larmlng3· Paint                                                  ~           ~    :r     i~i~:'J)~         ':1;<, \_,(,   6:23P~~




                                                                                                                                                                                                                             P000304
                                               Case:17-80052-jwb                          Doc #:77 Filed: 07/23/19              Page 87 of 116




... -··iihtt~;'~~'~'::J~~cebook.oo-~/e\I;;~~j;;;·299;;6-1;;-;33/ .-..-.--.-.-..--.--.. -------.-.-.-.-....-----.--.. .-.. . e~'J fiF-;1~~;~;~ft(Bi~·~-·--·-·-·)51 tr
.... _.. ---------------------------_._----------_.-.._                                                     .•. _--_._, '....- ......_---_. __ ...---_._--
                                                                                                                                                                                   Ie
                                                                                                                                                                                        .
                                                                                                                                                                                                •            -A-           a          -
        2
            Robin & KellY's Housewarming !'any                                                                            0.                                                                                                              "
                                                 lall1li,nennetti ROBIN, YOU AREJUSTlNVmNG KIDS BECAUSE YOURS
                                                 ARE GONNABETHERE10
                                                 :':',I.1;JustZ2 2!)12 ,3! ·11.(123{1·!· Lil{e                                                                      Bre\'/er's Grmre Tree Beer Rel. ..
                                         ~ ~1 I,nark Jones Sorry that we will not be able to malle it Heading. down t<> the                                         Frida)' al Rocl<ford Brewing
                                         _       lake on Frtday. Have a nice Ume and we Will sto!, by some ~me soon when                                            n:'1'::r~i';;:;~'       1;,. ~,.:.:j   i')!"j   E':-;·,;·;··!(:
                                                 yolfre nal rea.Oyijl                                                                                               Join· Mal/be
                                                 -.Ugo.s: ::"-;.2("1'1.2 at ~:;:~)8Ir:' UI{e
                                                                                                                                              rrH.UJ.lIt !3         AIDS Walk + Run 2014
                                         ~ ~::~~ ~~~:~~~7_~:~'la ~.~:d one klds...sorry I can"t make it                                       ~'~ ,~:~;.
                                                                                                                                              M...
                                                                                                                                                             Al
                                                                                                                                                     ,.JV.l.n".u    Sat Sep 13 at Rosa Partls Circle
                                                                                                                                              ~......
                                                                                                                                              ~.",,'"      ~
                                                                                                                                                                    =u ~.j!':':' ;·=·i· :. "; ii:i , :::~~ ,~, -? ~:(' ':
                                         ~ ""1"1'-'-~''''1''''''
                                         ~'    1!:'·;tv.:J".!o;;:I! ....
                                                                                                                                                                    Join MaVbe

                                                                                                                                                                    Room fUll orElepllants
                                                                                                                                                                    Tomorrow at Rocl{fo'rd Brewing
                                         ~~        Leasa Colwill Hotchkiss                                                                                          '~;:n'':'~l1    b: P,:;-:.!1,:;)·,::     G:'~. :.·if',.}

                                         ~~~       -.tlb;U'!:t   2:2.   ~.) 12                                                                                      Join· Ma~be

                                         Hf Guyslt congJats. Wayne !las to work lilt mJdullght so We won1 be aI>Ie to                                               Hann.h Rose n the GraveTone...
                                         JOIID yOlJ. Bllt we can make time to play canIs soon                                                                       Saturda)' at Rockford Brewing
                                                                                                                                                                    '::"jl~cs'-!' b. R;~.,:..l-i·:f(; Bp3-,\·jn9
                                         LWe Comllleni
                                                                                                                                                                    Join· Mavbe

                                         ~.       ':··:nt.;-::, c.)l11m8!'!L
                                                                                                                                              , .r> '.               VlJin. & C.n•• s - Grand Rapids
                                                                                                                                              ~~IW         :       . Vled Sap 17 at Uccallos Rlstor. ..
                                                                                                                                              ~eJh~1l               C'inh);; . ij: 1),):-':1111'3 P.i·:;t':'!,':'j\t.;
                                         ~ Julie Sanders VanGessel                                                                                                  Join· Maybe
                                         _         --.U9J.1st2:2.2D'12
                                                                                                                                             EnQli,;;[', ;!):;;:. Pfi ....~(·.     To?nYr::.        C'J($t'!8'E,       LI,:;I'If'
                                                                                                                                             Fa·ceIJ'J(;·j·,~ 201A
                      --~
                      --,/'
                                         RobIn and KelLy, so happy you are finally In your new home and would
                                         LOVE to see it, not sure if we can swIng II fOf Friday or noL dOOlbte
                              ""         booked at this POint Wishing you aU tile best togethl!f in your new hOme.
                                         lih:e . Comment
                                                                                                                                                                   ! 1_ CIIat (87)                                                        y
                          ,
  / .. start         (: @          ~     -~ (2)Robln-~•. j<ell·/5Ho..            ,~: housewarming -Paint                                                            fJ             Q    ·/>·"':·O··t:·\))r:,:
                                                                                                                                                                                               -.-            'J:i\-';~
                                                                                                                                                                                                                .                6:21PM




                                                                                                                                                                                                                                P000305
                Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 88 of 116




                                    Exhibit 11




. -   ..   -.~.--
                                       Case:17-80052-jwb               Doc #:77 Filed: 07/23/19                                             Page 89 of 116
                                                     CHYC4GOTITLE OF MICf!I\';4N
                                                     19 N. Monroe, Rockford, MI 49341
                                                Phone: (616)866-012.0 Fax: (616)326-2534

                                                BUYER'S SETTlEMENT STATEMENT                                             I
                    Oate:       July 8, 2015                                     nme:      03:09-PM
         ;ettlement Date~       July 8, 2015                               Escrow No.~     410675417RCK
               Borrower.        Stacey Robach                           Escrow Officer:
                                9128 Lady Lauren Drive NE
                                Rockford, MI 49341
                      Seiler.   Robin L Thomas
                                9445 Crest Grefe Drive NE
                                Rockford, MI49341
                 Property:      9445 Crest Cirde Drive NE
                                ROCkford, MI49341
                                                                                                           DEBIT                                 CREDIT
         Financial Consideration
         Total Consideration                                                                       235,000.00
         Oeposit or Earnest money                                                                                                               1,000.00

         Prorations/Adjustments
         Oty(Town Taxes at $1,808.31                                                                       876.91
            07/08/15      to     01/01/16
         Assodation dues at $40.00                                                                            30.67
            07/08/15       to    07/31/15
         County Taxes at $746.43                                                                                                                    384.46
            01/01/15       to       07/08/15



         Escrow Charges
         Closing Fee                                                                                         250.00
          Chicago Title of Michigan

         Title Charges
         Title Insurance
          Chicago Title Insurance Company
          ALTA Homeowners (10/17/1998) "Freedom
          Policy"

         Recording Charges
         Recording Fees                                                                                        17.00
          Kent County Register of Deeds
         Tax Certification Fee                                                                                    5.00
          K~nt County Treasurer



         Other Debits/Credits
         Administration Fee                                                                                  550.00
           RefMax United
         Subtotals                                                                                   236,729.58                                 1,384.46
         Balance Due FROM Borrower
                                                                                                                                           235,345.12
         TOTALS                                                                                      236,729.58-                         • 236,729.58                ;0




        ~~~b    o lTfLE OF MICHIGAN, INC
         Settlement Agent




                                                                                                                                   1"11;1$ _ _ __

                                                                                           \~1C675411RCK.l'F::lI.'(l57"_"17P.CJ(/'2<IJ   Juy 8 201S il).CIIl-I'.\I           1



                                                                                                                                                                          P000311
....   ~-.--    ...   -----
                             Case:17-80052-jwb               Doc #:77 Filed: 07/23/19                Page 90 of 116
                                           CHYCAGO TITLE OF MICHIGAN
                                           19 N. Monroe, Rockford, MI 49341
                                      Phone: (616)866-0120 Fax: (616)326-2534

                                    SELLER'S SETTLEMENT STATEMENT                      J
          Date: July 8,2015                                            Time:     03:09'PM
tlement Date:      July 8, 2015                                   Escrow No.:    410675417RCK
    Borrower:      Stacey Robadl                               Escrow Officer:
                 9128 Lady Lauren Drive NE
                 Rockford, MI49341
         Seller: Robin L Thomas
                 9445 Crest Orde Drive NE
                 Rockford, MI49341
     Property:     9445 Crest Orde Drive NE
                   Rockford, MI49341
                                                                                      DEBIT               CREDIT
Financial Consideration
Total Consideration                                                                                  235,000.00
Dep. retained ($1,000.00)                                                            1,000.00

Prorationsj Adjustments
Oty{rown Taxes at $1,808.31                                                                                876.91
  07/08/15       to     01/01/16
Assoaation dues at $40.00                                                                                   30.67
  07/08/15       to     07/31/15
County Taxes at $746.43                                                               384.46
  01/01/15       to     07/08/15

Commissions
LIsting Broker's Commission to FIVe Star Real
Estate 235,000.00 @3.00%     = 7,050.00
Seiling Broker's Commission to RetMax                                               13,100.00
United 235,000.00 @3.00% = 7,050.00

Esc.ow Charges
Oosing Fee                                                                             250.00
 Chicago Title of Michigan

litJe Charges
Title Insurance
                                                                                     1,332.18
  Chicago Title Insurance Company
    ALTA Homeowners (10/17/1998) "Freedom
    Policy"

Recording Charges
Oty/County Tax/Stamps                                                                  25850
  Kent County Register of Deeds
State Tax/Stamps                                                                     1,76250
 Kent County Register of Deeds

Payoffs
PennyNac Loan Services
 Total Payoff                                                                      157,260.19
 Loan Payoff                               156,745.63
 Per D,em @ 16.080000
 Additional Interest (From 06/17/15             514.56
 Through 07/18/15)




Other Debits/Credits
Wen Inspection                                       INV# 15-06-023                   225.00
 Kathleen Hill, R.S. LLC
Administration Fee
                                                                                      245.00
 Five Star Real Estate
2015 Summer Taxes                                  41-07-27-420-017                  1,808.31
  Courtland Township Treasurer
                                                                                                1rJ~"'   ____
                                                                                                                         2


                                                                                                                      P000312
                        Case:17-80052-jwb   Doc #:77 Filed: 07/23/19    Page 91 of 116


                                                             DEBIT        CREDIT



July cando Dues                                               40.00
 T6D

Subtotals                                                177,666.14     235,907.56
Balance Due TO Seller                                     58,241.44
TOTALS                                                   235,907.58     235,907.56




Settlement Agent




                                                                       ,-----
                                                                                            3



                                                                                         P000313
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 92 of 116




                    Exhibit 12
                             Case:17-80052-jwb                          Doc #:77 Filed: 07/23/19          Page 93 of 116

     9445 Crest Circle Dr NE, Rock/ord, MI 4934 I IZillow                         http://www.zillow.comlhomedetailsI9445-Crest-Circle-Dr-NE-Rock...




                       9445 Crest Circle Dr NE. Rockford. M149341

                                                                         .",,-
                                                                ,.i;.    !~;.:.




                                                                                                           •

                                                                                                     OFF MARUT
               9445 Crest Circle Dr NE,                                                            Zestimate®: $257,845
               Rockford, MI49341                                                                   Rent Zestimate®; $1 A28/mo

               4 beds· 2.5 baths· 2,004 sqft .
               Edit home facts for a more accurate Zestimate.
                                                                                                   .Est. Ref! Payment
                                                                                                   $911/mo

                               Thinking About Selling?
                   Find a local agent who can give you a profeSSional
                              estimate of your home value.



               Seller is relocating and selling this THREE YEAR new home in the Rockford
               School District. When you drive into the neighborhood the first thing you
               will notice is the spacious lots, winding streets and right across the street
               from this home is a neighborhood play area. This is a KBH home custom
               built for the current owner. The main floor is very open with lots of
              windows and beautiful real hardwood floors throughout. When you enter
\             the front door there is a bonus room perfect for a formal living ...



               FACTS
                 • Lot:0.7 acres                            • Built in 2012
                 • Single Family                            • All time views: 605


              ADDITIONAL FEATURES




    lof6                                                                                                                        613012nl~   "19 AM


                                                                                                                                             P000307
                     Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 94 of 116




                                         Exhibit 13




.....   ~.-   .•.   ----
                                         Case:17-80052-jwb                   Doc #:77 Filed: 07/23/19         Page 95 of 116




I have attached mUltiple letters from friends and co-workers stating eVidence against what Mr. Brown
has alleged.

Mr. Brown and 1started having serious problems right after 1moved into my new home. Mr. Brown
would eat all of the food in the house not caring If there was enough for my two children. Mr Brown
was angry a lot and was not nice to my children. My daughter told me on more than one occasion how
Mr. Brown was mean and not talking nice to her or her brother. They wanted him to leave. My
children have and will always come first. Especially after being In a bad, controlling marriage where my
ex had severe anger issues.

When Mr. Brown finally left on March 1,2014 he did not leave nicely. He would drive by my house all
the time. Neighbors would call me to let me know that he was sitting outside the neighborhood, Myex
husband saw him sitting there one time and came to the house to make sure that the kids and I were ok.
The police were called each time and each time Mr, Brown was told to leave, that he had no reason to
be there. Attached you will find a PPO that J had to get against Mr. Brown. He was scaring lYle and my
children. Mr. Brown knows he has problems but cannot admit to it. He tnes to sue everyone that he
goes out with hoping to gain something.

Also. attached you will find a copy of a letter from the first lawyer that Mr. Brown tried to get to sue me
and she dropped the case after learning more about Mr. Brown. I also, have attached a letter that my
lawyer at the time sent to Mr. Brown.

Mr. Brown had a resIdence on 361h street in Grand Rapids. So, he had somewhere to go.

I will say agam that I never had any intention of having Mr. Brown's name on my home. I was very
proud of myself for dome that on my own.

Also, Mr. Brown never was concerned with receiving anything from my home (money, flooring, any
other items) until he found out that I was selling my home. Mr. Brown had over a year to ask for
anything and he never did!! If you would look IOta Mr. Brown's past you will see that he has taken
other's to court just to get money from them.



~kYOU
zj7/~
RobIn Krutel

02-04-2016




                                                                                                                               P000337
                                    Case:17-80052-jwb               Doc #:77 Filed: 07/23/19       Page 96 of 116




02-04-2016

To whom It may concern:

Answers to allegations:

   1. 1
   2. Robin Krutel, address is 7161 Cuesta Way, A.ockford, MI 49341
   3. I, Robin, broke up with Mr. Brown in November 2013. People from my job al the time
      heard me break up with Mr. Brown. However, he refused to leave at the time!. So, in
      January of 2014 I found out that Me Brown was making plans to meet some girls at his
      friend's cabin, so once again I asked him to leave and he refused! Finally on March 1 when
      1 had broken up with him and asked Mr. Brown to leave for the third time Mr. Brown
      finally left my home at 9445 Crest Circle, Rockford. So, Mr. Brown had ample time to
      move out and kept refusing.
   4. Mr. Brown was never asked one time to ever put any money into my home! As you will
      see in the attached letter from a colleague, I had wanted the floors that the builder was
      putting Into my home because I didn't want real wood because I had been told by mUltiple
      people that it scratches easy and I had planned on having my 2 labs back from my
      marriage. J had told Mr. Brown on several occasions that' didn't want the real wood
      floors. He inSisted on doing it anyway as a gift. The underground sprlnklmg is another
      example. I had told Mr. Brown that I was gomg to wait until spring to put them in when I
      received my tClxes back. And once again he wouldn't listen. He hired a friend of his and
      he paid half and then when my taxes came in the spring I paid that last half. Mr. Brown
      did not pay for any 1.00ndscaping. I went to Lowe's and to Greenstone myself and
      purchased what I wanted for my yard and did all of the landscaping myself. Mr. Brown
      did put the seed on my yard along With one of my good friends. So, that didn't cost him
      anything.
   5. 1lived in the residence that 1lived in through my marriage untiiJune 2012. I began looking
      at homes for myself and my two children to the early spring of 2012. My realtor found
      the builder that I used and I was able to build a home for myself and my two children I
      pICked out a lot and wrote the check to hold the lot. They started the home in Mayof
      2012. I would never buy or bUild a new home With someone else right after going through
      a divorce. I was In a bad marriage and my ex was very controlling and told me that f CQuid
      never do anything on my own. I was so excited and proud of myself for bemg able to build
      a brand new home for myself and my children. The thought never even crossed my mind
      to have Mr Brown's name on my home.
   6. As stated above I never had any intention of havmg Mr. Brown's name on my home. As
      you can see WIth the attached paperwork from the home being built and the closing only
      my name, Robin Thomas, is on any of the papers.




                                                                                                                    "
                                                                                                                        P000339
                                          Case:17-80052-jwb                 Doc #:77 Filed: 07/23/19                 Page 97 of 116




       7. Mr Brown contacted Ada mortgage on his own. He knew that I was using whomever my
           realtors, larry and Marilyn Mennetti, told me to use. I have known them for at least 11
           years and trust them with my life.
       S. Once again I never asked Mr. Brown to put the wood floors in my home. He Insisted on
           doing It no matter how many times I said that I didn't want them. The cables that Mr.
           Brown put into the home were also his chOice. I never asked him to put anything into my
           home. The TV and the surround sound belonged to me. The conversation that Mr. Brown
           and I had was: "I don't wanl the wood floors and If you put them In and something
           happens between us{we break up) don't expect anything back for them." Mr. Brown's
           response was, he just laughed and said, "I wouldn't want them back."
       9. Again, I never asked Mr. Brown to put in the cables. It was his cholee. Mr. Brown had
           everything that he put in my home at his residence in Grand Rapids, because he had a
           computer business and kept everything So, really not sure what expense he incurred.


     *11
       10. The loan process was never transferred to a new lender. It was always with Mortgage 1.
           Mr. Brown knew that he was not going to be on the loan for my home. He knew that I
           was so excited to do this on my own for myself and my children I was able to get the
           MCC certificate because I was a fir~.ul.m.!~~~,~~!::..
 '7
..
       12. It was never my plan for Mr. Brown to be added to my home at any time '
       13. Mr. Brown paid for his share for living In my home, My mortgage was $1093 per month.
           Mr. Brown gave me $600 or $650 per month, whatever he felt like. For the money he
           gave me I paid for half the mortgage, the dish satellite bdl, internet, DTE, Consumers, the
           sewer bill, and all of the food for the home was at my expense. Half of the mortgage                                           .....
           would have been $546.50, dish satellite was $88 a month, Internet was $44.99 per month,                                 f0 0 (,:; "
                                                                                                                    p..S~O(,...
           OTE was average $60 per month, consumers was average $100 per month, sewer was
           $130 every 3 months, food was well over $450 per month. Mr. Brown's totals for the
                                                                                                              I,
                                                                                                                                  lIV S
           month came to around $961. $0, yes he paid $40 a month association dues, my car
           insurance of $67 per month and our phones which were around $70. I am pretty sure he                       Op..r(L..           •
           paid a lot less than he should have. Mr. Brown again put the gutters in Without even
                                                                                                               2·
           t~lking with me about it first. 'idid~ know that they were being installed until after they        'l.     rlJ,.~~
           were in. Mr. Brown didn't pay for any landscapmg. That was at my sole expense.
       14. Mr. Brown paid less than half of what he should have for the bills and that includes what
           he paid for{insurance, association dues and phones}.
       15. As stated in tt3, I .had broken
                                       I.  up,with Mr.
                                                   ''''"''''''''Brown
                                                                __    of November
                                                           -'~_",-,-,,,       __  of 2013 and he refused to
                                                                                 ,,-~



           leave. 50,3 months later on March 1, 2014 Mr. Brown left. I never refused him entry to
           gather his belongings. Mr. Brown came by and took a few small items a";d said he wouid
           ~;;'e kno'w 'when he could get the rest. I asked Mr. Brown multiple time to please come
           get his belongings out of my home and he refused. In June 2014, around father's day, I
           had to ask 4 of my friends to please come move Mr. Brown's belongings out of my home
           and into the storage barn that is provided for the neighborhood. Mr. Brown still had a
           key to the storage barn, he refused to give it back. Then, Mr. Brown stili did not come
           and get his belongings out of the storage barn until August 201~ Mr. Brown did bring a



                                                                                                                                                  P000340
                                Case:17-80052-jwb               Doc #:77 Filed: 07/23/19        Page 98 of 116




    slove into my home but I do not know If he paid any money for It. Again, it was a gift, I
    never asked him to purchase a slove. Also, I never had a computer of Mr. Brown's. I had
    a dell computer that the kids and I used that I still had from my marriage.
16. I sold my home because I planned on moving to Texas for work and then after the home

                          ~-                          ...
    sold I found out that I could not move to Texas with my children. The company that I was
                                                                     '"
    working for shut down in April and I stili had not found a job by the time the home sold.
17. Mr. Brown n~ver attempted to recover any possess'lon. I asked repeatedly for him to
    remove hIS belongings and he refused, I had to ask friends lo please move Mr. Brown's
    things.

Count 1

18. Mr. Brown did those on his own accord. I never wanted or asked him to do any of that
    work. I never intended for him to have his name on my home.
           .....   _.;;e:o:o              '!~.,... ......" .       '
19. A~~ nev,zf w..,ant~~-.2n,.fl\Y~i]E..~
2D.1Ar. Brown assumed a lot.
21. Never Intended for Mr. Brown to put his name on my home.
22. I sold my home thinking that I was moving out of state and to take care of my children.
23. Mr. Brown never wanted anything from my home, items or money, until he found out
- - that it was for sa":i{ovesr';Y;;~fterheITnailyreftmynome)'. -                  '
24. Not true.
                                                  "n/-" I::.           ..;..a/S-
                                                                       ">          ':>
Count 2

25. Mr. Brown had over a year to remove whatever he wanted from my home and not one
    ttme did he ask.
26. [do not owe Mr. Brown any money.




                                                                                                                 P000341
                  Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 99 of 116




                                      Exhibit 14




-   ....-    -
            ..   -_._--
                     Case:17-80052-jwb     Doc #:77 Filed: 07/23/19   Page 100 of 116




:Involce No:             76
Date:                    2j N9v12



                                                                                                               t
                                                                                                               I
                                                                                                               I



                                                                                                       .   .

                                            •


                                                         ,-l~
                                    2 30




                                                                                                                   ,
                                                                                                                   I

                                                                                                                   \
 .. IndictJ.tes nQo-1axable item                                                                                   I

                                                                         Subtotal          $459,95                 I
                                                                                                                   r
                                                                      Tax (0,00%)            so.cia
                                                \"                          Total          $'459.95                I
                                                ,    .                       Paid            $0.00

                                                                      Balance Due          $459·95
                                                                                                                   t
                                                                                                                   I
                                                                                                                   1j
                                                                                    BROWN 000171


                                                                                                                       I
                                                                                                      P000037
                      Case:17-80052-jwb        Doc #:77 Filed: 07/23/19          Page 101 of 116


~~·:===============================:=======~v.~m""u;,a;':~~.SY3.rom;;~~~
                                                         n-Yr2.                  1114
      KELLEY R. BROWN

                                                        I~/z'" ~"'<
      15d1 .. 36TH ST. SE
      GRAND RAPIDS. !.II 49508


       fJ'/d:~~e 13l.A~~ Sf"CMLe~S ~~ $ .2.30 00
        ~~~                                          - - - - - - - - nolfars     @ C=




  ,                                                                                     o


                 ,'                                                      •
                                                                         ...
                                                                         J

                   1?2Sf:1089d3         12-86-28+Z
                                                                             ,
                                                                         ,


I~                                                                   -
                                                                     :   ~i
                                                                             :




. Posting Date                   2012 Dec 06
 DBfCR Indicator                 Debit
 Amount                          $230.00
 Postir;g Check Number           1114
                                 7160844853
.Posting Account Number
 Posting Seq Number              75812518
 Tran Code                       1114
 ABAIRT Number                   7240005




                                                                                            BROWN 000172




                                                                                                           P000038
             Case:17-80052-jwb                                    Doc #:77 Filed: 07/23/19                             Page 102 of 116



I
                                                                                                                                 PROPOSAL/CONTRACT


                                           Wright Stump Grinding
I
!
!
i
                                            and Tree Removal
!                                      15325 Snauble Ave .• Cedar Springs, MI49319
                                                     (616) 291-6559

    customer-Lr<:::-' .;=t:",L",;L,=,t:V-T-:~:..;:75.c...:./-=-=-u..0.:...W=-tJ,---c-c::---;---==-           Date
                     11f'iC: i Cl?f:sr                                   Ui<-a,,-                   NC-
I
"                    RoC ('                       FctZ..,p -'                1",,- {                    y!
                                                                                                   'i 7 <


    Wright Stump Grinding offers to provide the following services'
                                                                                                                           ~          iv(l
I
                                                                                                             ('. hkA   A       ,;-\




    Drop Tree(s)
                                       f-.o· /c/ T I/'/}2
                                       i~/.(
                                       -, ."'"
                                                                J'
                                                                  .-.
                                                                             ~
                                                                                 ",,,..,-r
                                                                                 T...//
                                                                                                            }~fd
                                                                                                            "'
                                   -
    Chip Brush                                   \                                             ,




                                                     \                                .'   "


                                                                                 ,"
    Stump Removal                                                        /
                                                              ......~'

    Remove Wood
                                                         )\"
                                                          /~.
                                                       >",/
                                                .,'"


                                                                     \
                                           ,/




                           ,
                               ,       ,
    Complete Job

               50% down with si 9                                        nat~e-balance due u pon com p letion
    Not responsible Tor damage to lawns uhless specified. Some tree work may be subcontracted and will
     not apply to this bid. Wright Stump Grinding needs to be contracted 5 Working days in advance.
                                       ~id not honored after 30 days.



    If the above terms and conditions are accepted, mail white copy back to Wright Stump Grindin!il.


                 ,                              ~


      !f;;//h I                                         L~,~~                                                  j(f-,?o-               LJ
     (   , 'contract/O"er SignatUre                                                                                 Date


                                                                                                                                           BROWN 000174




                                                                                                                                                          P000040
                      Case:17-80052-jwb   Doc #:77 Filed: 07/23/19     Page 103 of 116




         •
;;
     i5
         6

     17
                                                   r
         8

     IS                       !       '            ~·t~n

       ~o

                                          .~   ,
       11

     ,12
                                  ~=-          L.      /2. L   ,'- /
       13                                                                                I
     1

     114

     1'5
      1
         16

      117
     !1S
      I rucu,,'VCU BY


     .,'"     .. :.     "

                                                                                             P000041
                         Case:17-80052-jwb         Doc #:77 Filed: 07/23/19     Page 104 of 116




         Posting Date 2012 Oct 15 Posting Check N~mber 1109   Posting Date 2012 Oct)5 Posting Check Number 1109
         Amount $1,530.11                                     Amount $1,530.11




                                                                                              BROWN 000175




                                                                                                             P000042
...   _--._---
                        Case:17-80052-jwb               Doc #:77 Filed: 07/23/19                 Page 105 of 116


      Blncr~tt40(o                                                               Visit   ttS   at www.S3:com

      Glf,-lOfa - Co 1;)7,                                                                       1104
      KEUEY R. BROWN
      1501 • 36TH ST. SE
      GRAND RAPIDS. Mj 49508                                     tjS'        2N~
       PaY to llle
                                                                                 $/ift5 !.L
       oider or._~ ..JL::C:......::'-"''-''----'_...:

                                                            >11  .
                                                                     "0
                                                                          --.J
                                                                          -==VUo~rtQr$;:;-1D

      -r",-   G!f;1>r
      I:O? 2 .. 000521:
                           5"'&e-P
                                    ? U.OB .... B 5 311'
                                                             /J~~
                                                            ~r:.

      P M:108 B:005 S:0017 00198                        >072403554<                                             o
                                                        R-<R~~~IAL BANK
                                                        >072403554<

                                                                                                     (')
                                                                                                     0
                                                                                                     ;::    ~
                                                                                                     ;::    ~
                                                                                                            0
                     &80198           B BaS                                                          '" "
                                                                                                     :0
                                                                                                     (')
                                                                                                            ~


                                                                                                            ~

                                                                                                     :;;:0
                                                                                                     ,-- 0
                                                                                                     CD
                                                                                                          "
                                                                                                          '"
                                                                                                         0"
                                                                                                     "
                                                                                                     ~      ~




 ,,
 i

 ..                                                                                .
                                                                                   /.



Posting- Date                    2012 Sep 05
OSieR Indicator                  Debit
Amounl                           $165.36
Posting Check Number             1104
Posting Account Number 7160844853
Posting Seq Number               73730117
Tran Code                        1104
,ASAfRT Number                   7240005




       . ,




                                                                                                                    BROWN 000177




                                                                                                                                   P000043
                      Case:17-80052-jwb     Doc #:77 Filed: 07/23/19   Page 106 of 116




                                                                                        I




        F~¢;-rft                               #~/~
        .:07, .. 000521; ?l.bOB ....        B5~ T                                       I
                                                                               --   ~




        W 50:3(;:" lH)Z/3io                                                -~'.--
        OO·OOCt

                                                                       -
                                                                       ~
                                                                       <J'"'
                                                                                    -



                                                                       -


    Posting Date              2012 Sep 06
    DS/CR Indicator           Debit
    Amount                    $300_00
    Posting Check Number      1105
    Posting Account Number 7160844853
    Posting Seq Number        55616405
    Tran Code                 1105
    ASAIRT Number             7240005




                                                                                            BROWN 000178




                                                                                                           P000044
------- -----            ---------
                             Case:17-80052-jwb          Doc #:77 Filed: 07/23/19    Page 107 of 116

                                                                                                        Page 1 of!


                    ::::==---------------------V.ultusatwww.s3.com--

                       , KELLEY R. BROWN
                                                                        ....,.".            1 0 99
                        1S01 - 3B1lf ST. SE
                        _ 0 RAPlos, MI 49508
                                                                        to:/cO/;;,;-
                         ff,{;~,:L{../j~<!!'L...&~~~~---...J $                           s-eco ~




                                                                                    -r
                                                                                    "




                     Posting Date              2012Jun II
                     DBfCR Indicator           Debit'
                     Amount                    $5,800.00
                     Posting Check Number      1099
                     Posting Account Number 7160844853
                     Posting Seq Number        79494055
                      Tran Code                1099
                      ABAfRT Number            7240005
                                                                                                            /




                                                                                                     BROWN 000180

                    https:/fslflokydciweb02.info53.comfinquiry/pagefitemprint.jsp?BEANNAME=Archivelte... .1/13/2015


                                                                                                                     P000046
_   ...-   ....   _._._--          ------
                             Case:17-80052-jwb                Doc #:77 Filed: 07/23/19                                         Page 108 of 116
                                            CHlCAGO''TITLE OF MICRI\:;AN
                                            19 N. Monroe} Rockford, MI 49341
                                      Phone: (616)866-0120     Fax: (616)326-2534
                                      BUYER'S SETTLEMENT STATEMENT
                                                                                                              I
             Date: July 8, 2015                                          Time:      03:09-?M
iettlement Date:      July 8, 2015                                  Escrow No.:     410675417RCK
       Borrower:      Stacey Robach                             Escrow Officer:
                      9128 Lady lauren Drive NE
                      Rockford, MI49341
            Seller:   Robin L Thomas
                      9445 Crest Circle Drive NE
                      Rockford, M149341
          Property:   9445 Crest Orde Drive NE
                      Rod<ford, M149341
                                                                                                 DEBIT                               CREDIT
Financiaf Consideration
Total Consideration                                                                       235,000.00
Deposit or Earnest money                                                                                                             1,000.00

Prorations/ Adjustments
aty(Town Taxes at $1,808.31                                                                       876.91
   07/08/15       to    01/01/16
Assodation dues at $40.00                                                                           30.67
   07/08/15        to   07/31/15
County Taxes at $746.43                                                                                                                  384.46
   01/01/15     to      07/08/15



Escrow Charges
ClosingFee                                                                                         250.00
 Chicago Title of Michigan

Title Charges
TItle Insurance
 Chicago 11t1e Insurance Company
 ALTA Homeowners (1Q/17/1998) "Freedom
  Policy~



Recording Charges
Recording Fees                                                                                        17.00
 Kent County Register of Deeds
Tax Certification Fee                                                                                   5.00
 K:=nt County Treasurer


Other Debits/Credits
Administration Fee                                                                                  550.00
  Re/Max United
Subtotals                                                                                   236,729.58                                1,384.46
Balance Due FROM Borrower                                                                                                        235,345.12
TOTALS                                                                                      236,729.58-                      • 236,729.58                ;




~~b    o lTTLE OF MICHIGAN, INC
Settlement Agent




                                                                                                                       j ...   ss _ _ __
                                                                                    (~1C67S411l'1CK?r:lI.,(67<.Al1P.CK12"J     Jo.ir B 2D15 <:c.CI!H"M          1



                                                                                                                                                             P000311
                             Case:17-80052-jwb               Doc #:77 Filed: 07/23/19                                      Page 109 of 116
                                           CHICAGO TITLE OF MICAIGAN
                                           19 N. Monroe, Rockford, MI 49341
                                      Phone: (616)866-0120 Fax: (616)326-2534

                                      SELLER'S SETTLEMENT STATEMENT                             l
          Date: July 8, 2015                                             Time:    03:09-PM
tlement Date: July Bt 2015                                         Escrow No.:    410675417RCK
    Borrower. Stacey Robach                                     Escrow Officer:
                     9128 Lady Lauren Drive NE
                     Rockford, MI 49341
         Seller. Robin L Thomas
                     9445 Crest Cirde Drive NE
                     Rockford, MI 49341
     Property: 9445 Crest Orde Drive NE
                     Rockford, MI49341
                                                                                              DEBIT                                CREOIT
Financial Consideration
Total Consideration                                                                                                           235,000.00
Dep. retained ($1,000.00)                                                                  1,000.00

Prorations! Adjustments
Oty!iown Taxes at $1,808.31                                                                                                          876.91
  07/08/15       to     01/01/16
Assodation dues at $40.00                                                                                                              30.67
  07/08/15       to     07/31/15
County Taxes at $746.43                                                                        384.46
  01/01/15        to    07/08/15

Commissions
listing Broker's Commission to FIVe Star Real
Estate 235,000.00 @3.00% = 7,050.00
Selling Broker's COmmission to Re{Max                                                     13,100.00
United 235,000.00 @3.00%=7,050.00

Escrow Charges
Oosing Fee                                                                                     250.00
 Chicago Title of Michigan

Title Charges
TItle In surance
                                                                                            1,332.18
  Chicago TItle Insurance Company
     ALTA Homeowners (10/17/1998) "Freedom
     Policy"


Recording Charges
Dty/County Tax/Stamps                                                                          25850
 Kent County Register of Deeds
State Tax/Stamps                                                                            1,76250
 Kent County Register of Deeds

Payoffs
PennyNac Loan Services
 Tota! Payoff                                                                          157,260.19
 Loan Payoff                                156,745.63
 Per Diem @ 16.080000
 Additional Interest (From 06/17/15              514.56
 Through 07/18/15)




Other Debits/Credits
Welt Inspection                                       INV# 15-06-023                           225.00
 Kathleen Hill, R.S. LLC
Administration Fee                                                                             245.00
 Rve Star Real Estate
2015 Summer Taxes                                   41-07-27-420-017                       1,808.31
 Courtland Township Treasurer

                                                                                                                       ''''~;o£   ____
                                                                                  J~t!E754'7RCl'J'FOI<Ilc.,"7~'7!'ICi<JZ4) JUJ $ 2015 C3!1l1;;t1d      2


                                                                                                                                                    P000312
                                    Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 110 of 116


                                                                          DEBIT      CREDIT



      July condo Dues                                                      40.00
        TBD

      Subtotals                                                       177,666.14   235,907.58
      Balance Due TO Seller                                            58,241.44
      TOTALS                                                          235,907.58   235,907.58




      ....... )3.Q,bin l. Thomas




       Settlement Agent




                                                                                   ,-----
                                                                                                        3


                                                                                                     P000313
- . - •.   --~           .. -      -- -------
      Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 111 of 116




                          Exhibit 15




--.-.-------
                             Case:17-80052-jwb        Doc #:77 Filed: 07/23/19        Page 112 of 116




                 From: "Robin Thomas" <fromilie@yahoo.com>
                 To: kelieybrown1@comcast.net
                 Sent: Sunday, March 25,20124:36:55 PM
                 Subject: us

                 I love you more than I ever thought possible to love another person. (except the love a mother
                 has for her children) But, you know what I mean. I have never had that significant other that I
                 wanted to share everything with or was comfortable telling everything to, until I met you. You
                 make me feel comfortable and able to say how I feel. I love everything about you.
                 I know you have a past and I know that I say things about it. I am sorry. Deep down I don't
                 really care what you did before me, I just think about things too much and get myself upset. But,
                 when I do, you get a little defensive and that is why I wonder if this is really what you want. I
                 have told you that when I start to act like that just shut me up with a kiss or something, don't get
                 mad.
                 I told you from the beginning I would help with the boat. I got upset today because you seem
                 like you don't want my help and all of a sudden it is something you want to do by yourself.... that
                 is such a lie. I know you need and want help. It would get done faster with help. I may not be a
                 big strong guy but I can do a lot!! The sooner it is done, the sooner we can all have fun
                 together!!
                 I want to be with you and share everything together as a family. I thought that is what you
                 wanted also. But, I don't think you do anymore. I want all of you, not just a little here and
                 there. I want us to do these things together that couples do together. I want you to always be
                 honest with me and not keep things from me. If you cannot do this, then it isn't going to work.
                 I need to know that you still want all of this just like I do. I don't "need" you here ... .!
                 "WANT" you here!! You say how much you love me, all the time, but, your attitude says
                 otherwise ....




..   __   ..   _ - _..• _ - - - - -
Case:17-80052-jwb   Doc #:77 Filed: 07/23/19   Page 113 of 116




                    Exhibit 16
         Case:17-80052-jwb   Doc #:77 Filed: 07/23/19     Page 114 of 116




                                                  l'vlar 2,2014 1:21:08 PM
! am (jetting aU    my possessions: .. you kicked me
-out
6169705719:             Cf<.-061~)
         <.. :)Tv""'\J e. )   Mar 2, 2014 7: 19:04 PM
You bought it for the house. You don't have any
where to put it

Me: ~ELLC.Uj)
                                                  IV!ar2,20741:18:15PM
It is mine and I want aU         rny stuff...
=      ---                   ~.====~=
6169705719:
                                           Iv,:ar
                                           ;\ Ai
                                  <c STOl;/.s 7   2, 2014·
                                                      ' . . -1. 1 6'''' 7 p'.~ If
                                                            i. I . • '" . . l1cl

You didn't pay $2000 for             that~! You don't care
about us at alL.aU you care about is money

Me:
                                                  Mar2,2D147:15:10PM
That's a $2000 Stove J'm not giving my stuff away,
"j'm going to police nov'!".

6169705719:
                                                  Mar 2,2014 7:11:55 PIV1
Wo'Vv ... you \Ivould reaHy do that!!?? So, ! cannot
make food for the kids!!
             Case:17-80052-jwb      Doc #:77 Filed: 07/23/19   Page 115 of 116




From: kelleybrown1@comcast.net
To: "Fromille, Robin" <fromilie@yahoo.com>
Date: June 27, 2014 at 1:31 PM
Subject: My Property

Robin-

I want to know why you are holding out on my stuff.

Missing:

1.    Kegerator that you bought me for my birthday
2.   1 Desk in basement behind furnace
3.   Keurig Coffee Maker
4.   Rug from living room
5.   Trampoline
6.   Stove
7.   Gateway Computer

Please let me know when I how I can get these things.



Kelley Brown
kelleybrown@comcast.net
(616) 706-6123
            Case:17-80052-jwb          Doc #:77 Filed: 07/23/19   Page 116 of 116




From: Robin Thomas <fromille@yahoo.com>
To: "kelleybrownl@comcast.net" <kelleybrownl@comcast.net>
Date: June 28, 2014 at 9:45 AM
Subject: Re: Dog Gates

Good for you!! I don't have anything of yours at my home!!

Sent from Yahoo Mail on Android


From: kelleybrownl@comcast.net <kelleybrownl@comcast.net>;
To: Fromille, Robin <fromille@yahoo.com>;
Subject: Re: Dog Gates
Sent: Sat, Jun 28, 2014 1:40:31 PM


I will leave you alone after I get all my stuff! Why is this so hard to figure out?? I have
moved forward and I am actively dating and meeting new people and trying to get
Grace and my life back!



From: "Fromille, Robin" <fromille@yahoo.com>
To: "brown, kelley" <kelleybrown1@comcast.net>
Sent: Saturday, June 28,20149:00:26 AM
Subject: Re: Dog Gates

Not sure what 8. Is? Please leave me alone!!

Sent from Yahoo Mail on Android



From: kelleybrown1@comcast.net <kelleybrown1@comcast.net>;
To: Fromille, Robin <fromille@yahoo.com>;
Subject: Dog Gates
Sent: Sat, Jun 28, 2014 12:31 :27 PM

8. I did not see me dog gates either.

Please let me know when I can get all my things or put them in the red barn.




Kelley Brown
kelleybrown@comcast.net
(616) 706-6123
